UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-30396 GLYECO, INC. (Exact name of registrant as specified in its charter) Nevada 45-4030261 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 4802 East Ray Road, Suite 23-408 Phoenix, Arizona (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (866) 960-1539 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Common Stock, par value $0.0001 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: o Accelerated filer: o Non-accelerated filer: o Smaller reporting company: x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of June 30, 2012, the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of the Common Stock held by non-affiliates of the Registrant was $27,648,427 based on the closing sale price of $2.29 on such date as reported on the OTCQB Market system. Shares held by executive officers, directors and persons owning directly or indirectly more than 10% of the outstanding common stock have been excluded from the preceding number because such persons may be deemed to be affiliates of the registrant. This determination of affiliate status is not necessarily a conclusive determination for any other purposes. As of April 11, 2013, the Registrant had 40,207,915 shares of Common Stock, par value $0.0001 per share, issued and outstanding DOCUMENTS INCORPORATED BY REFERENCE None Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 12 Item 1B. Unresolved Staff Comments 21 Item 2. Properties 21 Item 3. Legal Proceedings 22 Item 4. Mine Safety Disclosures 22 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Item 6. Selected Financial Data 28 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 35 Item 8. Financial Statements and Supplementary Data F-1 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 36 Item 9A. Controls and Procedures 36 Item 9B. Other Information 37 PART III Item 10. Directors, Executive Officers and Corporate Governance 38 Item 11. Executive Compensation 44 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 51 Item 13. Certain Relationships and Related Transactions, and Director Independence 53 Item 14. Principal Accountant Fees and Services 53 PART IV Item 15 Exhibits and Financial Statement Schedules 54 Signatures 57 Table of Contents PART I When used in this Annual Report, the words “anticipate,” “believe,” “expect,” “estimate,” “project,” “intend,” “plan,” and similar expressions are intended to identify forward-looking statements. Such statements are subject to certain risks, uncertainties, and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, believed, expected, estimated, projected, intended, or planned. For additional discussion of such risks, uncertainties, and assumptions, see “Forward-Looking Statements” included in Item 10 of this Annual Report and “Risk Factors” beginning on page 8 of this Annual Report. Item 1. Business Unless otherwise noted, terms such as the “Company,” “GlyEco,” “we,” “us,” “our” and similar terms refer to GlyEco, Inc., a Nevada corporation, and its wholly-owned subsidiaries, unless otherwise specified. Corporate History GlyEco, Inc. (the “Company”) was formed in the State of Nevada on October 21, 2011. On that same date, the Company became a wholly-owned subsidiary of Environmental Credits, Inc. (“ECVL”). On November 21, 2011, ECVL merged itself into its wholly-owned subsidiary, GlyEco, Inc. (the “Reincorporation”).Upon the consummation of the Reincorporation, the Company was the surviving corporation and the Articles of Incorporation and Bylaws of the Company replaced the Certificate of Incorporation and Bylaws of ECVL. On November 28, 2011, the Company consummated a reverse triangular merger (the “Merger” or “Transaction”) as a tax-free reorganization within the meaning of Section 368 of the United States Internal Revenue Code of 1986, as amended, pursuant to an Agreement and Plan of Merger, dated November 21, 2011 (the “Merger Agreement”), with GRT Acquisition, Inc., a Nevada corporation and wholly-owned subsidiary of the Company, and Global Recycling Technologies, Ltd., a Delaware corporation and privately-held operating subsidiary (“Global Recycling”). Global Recycling was incorporated in Delaware on July 11, 2007. GRT Acquisition, Inc. was incorporated in the State of Nevada on November 7, 2011 for the purpose of the consummating the Merger. Pursuant to the Merger Agreement, GRT Acquisition, Inc. merged with and into Global Recycling, with Global Recycling being the surviving corporation and which resulted in Global Recycling becoming a wholly-owned subsidiary of the Company. The Company has principal offices in Phoenix, Arizona, and was formed to acquire the assets of companies in the business of recycling and processing waste ethylene glycol and to apply a newly developed proprietary technology to produce ASTM E1177 Type I virgin grade recycled ethylene glycol to end users throughout North America and internationally. On December 30, 2011, Global Recycling’s wholly-owned subsidiary, Global Acquisition Corp. #6 (“Acquisition #6”), a Delaware corporation, was dissolved. Acquisition #6 ceased operations on December 31, 2009, when the assets (including rights to additive formula and goodwill) were sold in an exchange for the common shares of Global Recycling. Prior to its sale, Acquisition #6 operated as a chemical company selling additives used in producing antifreeze and heat transfer fluid from recycled ethylene glycol. Sales of additives were discontinued upon the sale of the assets effective December 31, 2009. On January 9, 2012, the Company and Global Recycling consummated a merger pursuant to which Global Recycling merged with and into the Company (the “Global Merger”), with the Company being the surviving entity. The 11,591,958 shares of common stock of Global Recycling (constituting 100% of the issued and outstanding shares of Global Recycling on the effective date of the Global Merger) held by the Company pursuant to the reverse merger consummated on November 28, 2011, were cancelled upon the consummation of the Merger. Company Overview We are a green chemistry company that collects and recycles waste glycol into a reusable product that is sold to third party customers in the automotive and industrial end-markets. Our proprietary technology, GlyEco TechnologyTM, allows us to recycle all five types of waste glycol into a virgin-quality product usable for any glycol application.We are dedicated to conserving natural resources, limiting liability for waste generators, safeguarding the environment, and creating valuable green products. 3 Table of Contents We currently operate at six facilities in the United States with a combined recycling capacity over 7 million gallons per year.The facilities are located in (1) Minneapolis, Minnesota, (2) Indianapolis, Indiana, (3) Elizabeth, New Jersey (the “New Jersey Facility), (4) Rock Hill, South Carolina, (5) Tea, South Dakota, and (6) Newell, West Virginia (the “West Virginia Facility”). Our facilities in New Jersey and West Virginia are glycol concentrate facilities that receive shipments of waste glycol by third-party rail or truck carriers and recycle the waste glycol into a concentrate glycol.Normally, the waste glycol is 65 to 70 percent glycol before being recycled into a concentrate.Our facilities in Minnesota, South Carolina, Indiana, and South Dakota are 50/50 antifreeze facilities that employ truck drivers to pick up waste antifreeze from vehicle repair shops and other waste antifreeze producers, transport the material to their recycling facilities, recycle the material into a 50/50 antifreeze, and resell the material often to the same customers that generates waste antifreeze.The waste glycol is normally between 40 to 48 percent glycol concentration at our 50/50 antifreeze facilities.At times, we receive material that is unable to be recycled into a reusable product, which is disposed in compliance with the relevant regulations. During 2013, we plan to integrate and increase the sales of our recent acquisitions (see below) while implementing our GlyEco Technology™ at the New Jersey Facility to produce Type I glycol in commercial quantities.Implementation of the GlyEco TechnologyTM requires a retrofit to the existing New Jersey Facility.The retrofit costs approximately $2,000,000, and we expect to complete the process in 2013.Upon completion of the retrofit, we anticipate to ramp up our volumes and plan to run a processing capacity run rate of 10 million gallons per year at the New Jersey Facility.We plan to upgrade, expand, and implement the GlyEco TechnologyTM at the other facilities as feedstock sources and volumes expand. The New Jersey Facility is operated at our direction by Full Circle Manufacturing Group, Inc., a New Jersey corporation (“Full Circle”), per the terms of a Manufacturing and Distribution Agreement (the “M&D Agreement”) entered into on December 10, 2012, between Full Circle and GlyEco Acquisition Corp. #4, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub #4). Once implemented, Full Circle will operate the GlyEco Technology™ at our instruction to produce Type 1 glycol for our sole benefit (see Transaction with Full Circle Manufacturing Group, Inc. – New Jersey Facility below). In addition to integrating our recent acquisitions and implementing our GlyEco Technology™ at the New Jersey Facility, we continue to explore additional acquisitions and seek to create strategic alliances with companies producing or aggregating waste glycol.In the United States, we have entered into a preliminary agreement to acquire a company in Norcross, Georgia (see below), a definitive asset purchase agreement with a company in Lakeland, Florida (see below), and we are in ongoing discussions with a number of other companies to acquire their glycol recycling businesses. Internationally, we are exploring several different strategic partnerships and business models to implement our GlyEco Technology™ in Europe, China, Southeast Asia, Mexico, and South America. Business Developments Acquisition of Recycool, Inc. As previously reported by the Company on a Form 8-K/A filed with the Commission on January10, 2012, on January 4, 2012, the Company acquired Recycool, Inc., a Minnesota corporation (“Recycool”), pursuant to an Asset Purchase Agreement, dated December 16, 2011, as amended (the “Recycool Agreement”), by and among the Company, Recycool, the selling principals of Recycool (collectively, the “Recycool Selling Principals”), and GlyEco Acquisition Corp. #1, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub #1”). Recycool operates a business located in Minneapolis, Minnesota, relating to the processing of used glycol streams, primarily used antifreeze, and selling glycol as remanufactured product, including the collection and distribution businesses relating thereto. Pursuant to the Recycool Agreement, the Company (through Acquisition Sub #1) acquired the business and all of the glycol-related assets of Recycool, consisting of Recycool’s personal property (equipment, tools, machinery, furniture, supplies, materials and other tangible personal property), inventory, intangible property, contractual rights, books and records, intellectual property, accounts receivable (excluding trade accounts receivable equal to or greater than 90 days), goodwill and miscellaneous assets, in consideration for an aggregate purchase price of $543,750, consisting entirely of 543,750 unregistered shares of the Company’s Common Stock. Preliminary Agreement to Acquire Enviro-Cool, LLC As previously reported by the Company on a Form 8-K filed with the Commission on May 23, 2012, on May 23, 2012, the Company entered into a preliminary agreement (the “Enviro-Cool Preliminary Agreement”) with Enviro-Cool, LLC, a Georgia limited liability company (“Enviro-Cool”), pursuant to which the Company agreed to purchase the business and all of the assets of Enviro-Cool in consideration for an aggregate purchase price of $2,292,000, consisting of 1,500,000 unregistered shares of the Company’s Common Stock, $500,000 in cash, and the assumption of various liabilities of Enviro-Cool. 4 Table of Contents Enviro-Cool operates a facility located in Norcross, Georgia, related to the processing of used glycol streams, primarily used antifreeze, and selling glycol as remanufactured product. The Enviro-Cool Preliminary Agreement is intended to create a binding obligation between the Company and Enviro-Cool. The Enviro-Cool Preliminary Agreement contemplates the completion of a more comprehensive Asset Purchase Agreement. Such an Asset Purchase Agreement, if any, will supersede the terms of the Enviro-Cool Preliminary Agreement. There can be no assurance that the conditions of the Enviro-Cool Preliminary Agreement will be met, that a definitive Asset Purchase Agreement will be completed, and if not, that the Enviro-Cool Preliminary Agreement would be sufficient on its own to consummate the transaction. Asset Purchase Agreement with MMT Technologies As previously reported by the Company on a Form 8-K filed with the Commission on May 30, 2012, on May 24, 2012, the Company and GlyEco Acquisition Corp. #3, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub #3”), entered into an Asset Purchase Agreement (the “MMT Agreement”) with MMT Technologies, Inc., a Florida corporation (“MMT Technologies”), and Mr. Otho N. Fletcher, Jr., the selling principal of MMT Technologies (the “MMT Selling Principal”).The MMT Agreement superseded the terms of a preliminary agreement previously entered into between the Company and MMT Technologies on March 22, 2012 (the “MMT Preliminary Agreement”). MMT Technologies operates a facility located in Lakeland, Florida, relating to the processing of used glycol streams, primarily used antifreeze, and selling glycol as remanufactured product. Pursuant to the MMT Agreement, Acquisition Sub #3 has agreed to purchase the business and substantially all of the assets of MMT Technologies, free and clear of any encumbrances, consisting of MMT Technologies’ personal property (equipment, tools, machinery, furniture, supplies, materials and other tangible personal property), inventory, intangible property, contractual rights, books and records, intellectual property, accounts receivable (excluding trade accounts receivable equal to or greater than 90 days), goodwill and miscellaneous assets.Pursuant to the MMT Agreement, neither the Company nor Acquisition Sub #3 will assume any of the obligations or liabilities of MMT Technologies or of the MMT Selling Principal.The MMT Agreement states the aggregate purchase price (the “Purchase Price”) for the assets to be $333,000, consisting of a cash payment of $133,000 and 200,000 unregistered shares of the Company’s Common Stock, subject to adjustment. The consummation of the MMT Technologies acquisition is subject to the satisfaction or waiver of customary representations and warranties and to the preparation and delivery of disclosure schedules and other documentation by the parties to the MMT Agreement. Acquisition of Antifreeze Recycling, Inc. As previously reported by the Company on a Form 8-K/A filed with the Commission on November 1, 2012, on October 26, 2012, the Company acquired Antifreeze Recycling, Inc., a South Dakota corporation (“ARI”), pursuant to an Asset Purchase Agreement, dated October 9, 2012, as amended (the “ARI Agreement”), by and among the Company, ARI, Mr. Robert J. Kolhoff, the selling principal of ARI (the “ARI Selling Principal”), and GlyEco Acquisition Corp. #6, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub #6”). ARI operates a business located in Tea, South Dakota, relating to processing used glycol streams, primarily used antifreeze, and selling glycol as remanufactured product. Pursuant to the ARI Agreement, the Company (through Acquisition Sub #6) acquired the business and all of the glycol-related assets of ARI, free and clear of any liabilities or encumbrances, consisting of ARI’s personal property (equipment, tools, machinery, furniture, supplies, materials, and other tangible personal property), inventory, intangible property, contractual rights, books and records, intellectual property, accounts receivable (excluding trade accounts receivable equal to or greater than 90 days), goodwill, and miscellaneous assets, in consideration for an aggregate purchase price of $450,000, consisting of 361,200 unregistered shares of the Company’s Common Stock (subject to adjustment as provided in the ARI Agreement) and satisfaction of ARI’s outstanding debt in an amount of $88,800, which was paid upon the completion of the acquisition. Acquisition of Renew Resources, LLC As previously reported by the Company on a Form 8-K/A filed with the Commission on November 2, 2012, on October 26, 2012, the Company acquired Renew Resources, LLC, a South Carolina limited liability company (“Renew Resources”), pursuant to an Asset Purchase Agreement, dated October 9, 2012, as amended (the “Renew Resources Agreement”), by and among the Company, Renew Resources, Mr. Todd M. Bernard, the selling principal of Renew Resources (the “Renew Resources Selling Principal”), and GlyEco Acquisition Corp. #5, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub #5”). 5 Table of Contents Renew Resources operates a business located in Rock Hill, South Carolina, involving the collection and recycling of several types of waste material, including waste glycol.The Renew Resources Agreement concerns Renew Resources’ waste glycol recycling business, relating to the processing of used glycol steams, primarily used antifreeze, and selling glycol as remanufactured product. Pursuant to the Renew Resources Agreement, the Company (through Acquisition Sub #5) acquired the business and all of the glycol-related assets of Renew Resources, free and clear of any liabilities or encumbrances, consisting of Renew Resource’s personal property (equipment, tools, machinery, furniture, supplies, materials, and other tangible personal property), inventory, intangible property, contractual rights, books and records, intellectual property, accounts receivable (excluding trade accounts receivable equal to or greater than 90 days), goodwill, and miscellaneous assets, in consideration for an aggregate purchase price of $325,000, consisting of a $15,000 cash payment, 275,000 unregistered shares of the Company’s Common Stock (subject to adjustment as provided in the Renew Resources Agreement), and satisfaction of Renew Resources’ outstanding debt in an amount of $35,000, which was paid upon the completion of the acquisition. Transaction with Full Circle Manufacturing Group, Inc. – New Jersey Facility As previously reported by the Company on a Form 8-K filed with the Commission on December 13, 2012, on December 10, 2012, the Company and GlyEco Acquisition Corp. #4, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub #4”) entered into a transaction (the “Full Circle Transaction”) with Full Circle Manufacturing Group, Inc., a New Jersey corporation (“Full Circle”), and Mr. Joseph Ioia, the sole shareholder of Full Circle (“Mr. Ioia”). Full Circle operates a business located in Elizabeth, New Jersey, relating to processing recyclable glycol streams and selling glycol as remanufactured product.It is one of the largest glycol recyclers in North America. The Full Circle Transaction is comprised of multiple agreements, including a Manufacturing and Distribution Agreement (the “M&D Agreement”) by and between Acquisition Sub #4 and Full Circle, and an Assignment of Intellectual Property (the “IP Assignment”) by and between the Company and Mr. Ioia. Pursuant to the M&D Agreement, Full Circle agreed to perform the manufacturing and distribution services relating to its glycol recycling business, at Acquisition Sub #4’s direction, using the IP (as defined below) acquired by Acquisition Sub #4, equipment and premises leased by Acquisition Sub #4, and once implemented, the GlyEco Technology™, to exclusively produce remanufactured glycol for the sole benefit of Acquisition Sub #4. Pursuant to the IP Assignment, Mr. Ioia sold to Acquisition Sub #4 the worldwide right, title, and interest in the exclusive glycol remanufacturing process (the “IP”) used by Full Circle in consideration for $2,000,000 provided by the Company.Furthermore, Acquisition Sub #4 licensed the IP to Mr. Ioia, and Mr. Ioia sub-licensed the IP to Full Circle, for the purpose of executing the M&D Agreement described above. As additional consideration to Mr. Ioia, the Company issued 3,000,000 unregistered shares of the Company’s Common Stock, par value $0.0001, valued at $0.50 per share.The Company entered into an Escrow Agreement with Mr. Ioia by which an escrow agent will hold 1,000,000 of those shares in escrow for one year to secure performance of the Full Circle Transaction. As previously reported by the Company on a Form 8-K filed with the Commission on January 22, 2013, on January 15, 2013, the Company’s Board of Directors elected Mr. Ioia to be a director of the Company. Acquisition of Evergreen Recycling, Inc. As previously reported by the Company on a Form 8-K filed with the Commission on January 4, 2013, on December 31, 2012, the Company acquired Evergreen Recycling Co., Inc., an Indiana corporation (“Evergreen”), pursuant to an Asset Purchase Agreement, dated December 31, 2012 (the “Evergreen Agreement”), by and among the Company, Evergreen, Mr. Thomas Shiveley, the selling principal of Evergreen (the “Evergreen Selling Principal”), and GlyEco Acquisition Corp. #2, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub #2”). Evergreen operates a business located in Indianapolis, Indiana, relating to processing recyclable glycol streams, primarily used antifreeze, and selling glycol as remanufactured product. Pursuant to the Evergreen Agreement, the Company (through Acquisition Sub #2) acquired the business and all of the glycol-related assets of Evergreen, free and clear of any liabilities or encumbrances, consisting of Evergreen’s personal property (personal property (equipment, tools, machinery, furniture, supplies, materials, and other tangible personal property), inventory, intangible property, contractual rights, books and records, intellectual property, accounts receivable (excluding trade accounts receivable equal to or greater than 90 days), goodwill, and miscellaneous assets, in consideration for an aggregate purchase price of $258,000, consisting of a $59,304 cash payment, 377,372 unregistered shares of the Company’s Common Stock (subject to adjustment as provided in the Evergreen Agreement), and assumption of Evergreen’s outstanding debt in an amount of $10,010. 6 Table of Contents Industry Overview Background on Glycol Glycols are man-made liquid chemicals derived from crude oil and natural gas—a non-renewable and limited natural resource. Glycols are used as a base chemical component in five primary industries: (1) Automotive; (2) Heating, Ventilation, and Air Conditioning (“HVAC”); (3) Textiles, (4) Airline, and (5) Medical. 1. Automotive – Glycols are used as antifreeze in vehicles and other equipment with a combustion engine. 2. HVAC - Glycols are in the heat transfer fluids used to warm and cool buildings. 3. Textiles – Glycols are used as a raw material in the manufacturing of polyester fiber and plastics (e.g. water bottles). 4. Airline – Glycols are used in aircraft deicing fluid to avoid accumulation of moisture on aircraft wings. 5. Medical – Glycols are used for equipment sterilization in the medical industry. During use in these industries, glycol becomes contaminated with impurities.Impurities in waste glycol vary depending on the industry source, with each waste stream containing different amounts of water, glycols, dirt, metals, and oils.Most waste glycol is landfilled, sent to waste water treatment, released to surface water, or disposed of improperly, wasting an important natural resource and causing a negative effect on our environment.Because of rapid biodegradability of glycol, the U.S. Environmental Protection Agency (“EPA”) allows disposal by “release to surface waters." However, when glycols break down in water they deplete oxygen levels, which kill fish and other aquatic life.The immediate effect of exposure to ethylene glycol can mean death for humans, animals, birds, fish, and plants. There are different types of glycol, including propylene glycol and ethylene glycol.The GlyEco TechnologyTM focuses generally on ethylene glycol but can be modified to work with any type of glycol. Virgin ethylene glycol is produced in petrochemical plants using the ethane/ethylene extracted from natural gas or cracked from crude oil in refineries. Ethylene is oxidized in these petrochemical plants to ethylene oxide, which is then hydrated to form ethylene glycol.Glycols are also used in other applications such as paints and coatings, but these uses do not produce waste glycol, thus are not relevant to our business. Glycol Market World-wide consumption for ethylene glycol is approximately 5.5 billion gallons per year, with an expected growth rate of 6% over the next five years.China and the United States are the largest consumers of ethylene glycol, consuming 45% and 14% of world demand respectively.While the growth rate has slowed, demand continues to exceed supply for ethylene glycol, largely because of growth in polyester manufacturing used to make clothing, plastic containers, and plastic beverage bottles.1 Despite the negative effects waste glycol can have on people and the environment, the majority is disposed of rather than recycled.The EPA estimates that only 12% of waste antifreeze is recycled, equaling around 25 to 30 million gallons recycled per year (EPA; WEBA Corporation). Glycol Recycling Companies began recycling waste glycol in the 1980s.Material technological advances and market acceptance of recycled glycol did not occur until the 1990s, but recyclers rarely processed any other type of glycol than waste automotive antifreeze.To this day, recyclers still generally focus on automotive antifreeze, as waste glycol from the other industries have unique impurities and are challenging to process.There are approximately 25-30 independent glycol recyclers in the United States.The most common methods of glycol recycling include distillation, nanofiltration, and electrodialysis. Glycol Recycling Standards The American Society for Testing and Materials (“ASTM”), Original Equipment Manufacturers (“OEM”), and various states have developed guidelines and regulations that govern the quality of virgin and recycled glycol.ASTM is recognized as the independent leader in creating standards for the composition of antifreeze and other glycol-based products.ASTM sets both performance standards (e.g. specifications for engine coolant used in light- and heavy-duty automobiles) and general purity standards.One standard, ASTM E1177, provides specifications on the purity level of glycol.ASTM has subdivided its ASTM E1177 glycol specification into two levels, Type I and Type II.Type I specifications are met by virgin glycol.Recycled glycol can also meet the Type I standard, but no competing recyclers meet this standard.Meeting the Type I standard is important, as it determines what price customers are willing to buy the recycled product for.Customers in the polyester manufacturing industries generally require a product that is equivalent or exceeds Type I standards, as do Original Equipment Manufacturers (“OEMs”) like General Motors.Type II was established to define a product with more impurities than those in a Type I product.Glycols that are Type II can only be used in a limited number of applications (i.e. automotive antifreeze) and only certain customers are willing to purchase Type II glycol (e.g. Jiffy Lube).Only a few ethylene glycol recycling companies currently meet Type II requirements, and none meet Type I requirements on a commercial scale. 1AFPM 13: China to Underpin Growth in Global MEG Market, ICIS News, ICIS Chemical Business, March 25, 2013. 7 Table of Contents Glycol Pricing2 Glycol is a commodity, and prices vary based upon supply, demand, and feedstock costs.On the supply side, there are a few companies that control the majority of virgin glycol production worldwide (e.g. MEGlobal, SABIC, and Formosa Group).These producers establish the market pricing of glycol with their sales to large polyester companies (e.g. Indorama, Sinopec, DAK Americas, and M&G Group) and antifreeze blenders (E.g. Old World, Prestone, and Valvoline).Large producers affect market pricing with short- and long-term supply and capacity.For example, month to month fluctuation in pricing often derives from planned and unplanned temporary shutdowns of refineries for maintenance and repair.Upstream feedstock costs, including the price of crude oil and natural gas, also have some influence on the price of glycol.On the demand side, the automotive antifreeze and polyester industries are the major drivers of downstream demand.Generally, the demand for glycol is highest in the months leading up to winter for use in automotive antifreeze and in the months leading up to summer for use in plastic bottles for water and other drinks. Over the last nine years, the average sales price for virgin ethylene glycol shipped by truck or rail was $4.69/gallon.Over the last two years, the average sales price was $5.30/gallon.In January and February of 2013, the price hovered around $5.30 per gallon.While demand for glycol often tapers in April and May due to decreased need in the antifreeze market, prices may stay higher than normal as supply is currently tight due to heavy maintenance and temporary shutdowns of multiple production facilities. Glycerine – A Potential Substitute for Glycol Antifreeze producers continue to evaluate base fluids other than ethylene glycol (or propylene glycol).The primary candidate is glycerine.Glycerine is becoming more available since it is a by-product of bio-diesel fuel production, which is growing rapidly in the United States.Glycerine has properties similar to those of ethylene glycol when it is diluted with water, as in antifreeze.Glycerine is being evaluated in blends of 10.0% to 20.0% with ethylene glycol and as a total replacement for ethylene glycol.Recently, ASTM finalized specifications on glycerin-based antifreeze, but adoption of the new base fluid has been limited.Major changes would have to be made in the industry for glycerin to make a major dent in the use of glycol.For example, pure glycerine starts to solidify at 62.6°F. 96.0% glycerine (the minimum concentration of which is used in antifreeze concentrate currently) begins to solidify at 46.4°F, versus about 0°F for ethylene glycol based antifreeze concentrate.To obtain the same freeze protection (-34°F) as 50/50 service strength ethylene glycol-based antifreeze, 60.0% glycerin would be required.Because glycerine from bio-diesel plants must be refined prior to use in antifreeze, since it must be used at higher ratios with water to obtain the same freeze protection as ethylene glycol-based antifreeze, and since glycerine would have to be shipped in a more dilute form than ethylene glycol-based antifreeze concentrate to avoid freezing at common winter temperatures, the actual cost advantages of glycerine over ethylene glycol is still being determined.In any event, we believe that the Type I facility could be modified to recycle glycerine-based antifreeze.We will continue to monitor the evaluation of glycerine as a base fluid for antifreeze.Although we do not view glycerine as a significant threat to the achievement of our financial projections, we could make changes to the Type I facility as necessary. Competitors We face competition both in the recycling and virgin glycol sectors. The glycol recycling industry is very fragmented with approximately 25-30 independent recyclers spread across the United States.While there are a few recyclers that collect waste glycol from a multi-state area, no recycling company currently operates more than one recycling facility. Each company operates in its own region and most companies are either still owned by the original entrepreneur that founded the company or glycol recycling is only a small part of a larger chemical operation.These companies often use what we consider unsophisticated technologies and outdated equipment with limited capacity and poor quality control processes.Consequently, we believe that most operations (1) produce substandard products, (2) cannot be trusted to produce consistent batches of recycled product, and (3) do not have the capacity to provide product to major buyers.The majority of recycled glycol from these operations is sold into secondary markets as generic automotive antifreeze because the quality does not meet the standards of many buyers and certain industries as a whole.These glycol recycling competitors actively seek to purchase waste glycol from local, regional, and national collectors, competition which can increase the price to obtain such waste. Other competitors include virgin glycol manufacturers (e.g. MEGlobal and SABIC), antifreeze producers (e.g. Prestone and Old World), and waste collectors (e.g. Safety Kleen).While these competitors have a large footprint and access to resources, they have not traditionally focused on glycol and we believe that they do not have the recycling technology to produce high quality products–such that we receive waste glycol from some of these companies. 2Pricing information in this section comes from ICIS Chemical Business and is based upon shipment of mono-ethylene glycol by rail or truck. 8 Table of Contents While there is a possibility of competitors (both from existing Type II glycol recyclers and from new entrants into the glycol recycling industry) producing Type I glycol at commercial volumes, there are several barriers to entry.Potential competitors entering the Type I market would first need to develop technology which produces comparable quality recycled material without violating any of our intellectual property. Industry experts are not aware of any such systems currently in development. This solved, potential competitors would need to purchase or build sufficient facilities to service the North American territory. Finally, potential competitors would need to establish or build relationships with target customers to obtain waste glycol material in large volumes.While these challenges are not insurmountable, we believe they wouldtake significant time to overcome. Competitive Strengths We believe our business possesses the following competitive strengths which position us to serve our customers, grow our revenues and profits, and maintain a competitive edge over other companies in our sector: Multiple Recycling Facilities.Because we are the only glycol recycling company with multiple recycling facilities, we have seen an increase in national and regional waste collectors providing us with feedstock due to the convenience of working with a publically-traded company that has a large operating footprint and conveniently-located disposal centers.We believe that we will continue to increase our feedstock and offtake customers due to this large footprint.We also believe that multiple facilities will elevate our logistics and decrease transportation and personnel costs. Proprietary Technology.We believe that our GlyEco TechnologyTM will increase feedstock volume and offtake sales prices.Because many of our waste glycol customers are concerned with cradle to grave products liability, we believe that our technology will give them greater incentive to dispose of their material with a company that handles the waste responsibly and will recycle it into a quality product.Because our technology can recycle the material into ASTM E1177 Type I material, we believe this will allow us to charge a premium for our recycled product, similar to refinery-grade pricing. Diversified Feedstock Supply Network.We obtain our waste glycol supply through a combination of direct collection activities and aggregation from third-party collectors.We believe our balanced direct and indirect approach to obtaining waste is highly advantageous, maximizing total supply and minimizing infrastructure.We collect waste glycol directly from over 1,300 generator—including oil change service stations, automotive and heavy equipment repair shops, and brokers— which reduces our reliance on any single supplier.We also receive waste glycol from five or six large waste collectors, which allows us to benefit from large volumes of waste without the infrastructure needed to support collection and customer service management. Relationships with Customers.All of the companies that we acquired have established and personal relationships with their feedstock and offtake customers, having provided a high level of product and customer service to their clients for up to fifteen years.Because all general managers have continued with the Company and have a vested interest in the Company succeeding, we believe our relationships with these parties will be strong and could lead to expanded feedstock supply through customer referral and brand recognition in the local community. Experienced Management Team.We are led by a management team with expertise in glycol recycling, waste management, finance, and operations.Each member of our executive management team has more than 15 years of industry experience, and have executed plans similar to GlyEco’s plan moving forward—including retrofitting processing facilities, consolidating industries through mergers and acquisitions, and expanding glycol recycling businesses through organic growth.Each plant manager has over 13 years of experience in the glycol recycling business.We believe the strength of our management team will help our success in the marketplace. Strategy Our strategy is to continue to expand our customer base, both in the regions we currently serve and in new regions across North America and abroad.The principal elements of our business strategy are to: Integrate and Increase Profits.We intend to fully integrate and implement best practices across all aspects of our operating facilities, including financial, staffing, technology, products, packaging, and compliance.Our customers and partners require high levels of regulatory and environmental compliance, which we intent to emphasize through employee training, facility policies and procedures, and ongoing analysis of operating performance.We intend to implement new accounting, invoicing, and logistics management systems.We intend to implement the full GlyEcoTM brand via marketing initiatives and product packaging.We believe all of these measures will increase the quality service we can provide to customers, increase the visibility of the Company, and maximize profitability. 9 Table of Contents Expand Feedstock Supply Volume.We intend to expand our feedstock supply volume by growing our relationships with direct waste generators and indirect waste collectors.We plan to increase the volume we collect from direct waste generators in the following ways: stress segregation from other liquid wastes and a focus on waste glycol recovery to our existing customers; attract new waste generator customers by displacing incumbent waste collector through product quality and customer service value propositions; and attract new waste generators in territories that we do not currently serve.We plan to increase the volume we collect from indirect waste collectors by implementing specific sales programs and increasing personnel dedicated to sales generation. Complete Retrofit and Upgrade at the New Jersey Facility.We intend to upgrade and expand the New Jersey Facility to produce commercial volumes of Type 1 material.While the facility continues to operate in its previous state, we are currently in the process of fully implementing the GlyEco TechnologyTM—consisting of a $2 million investment in equipment and build-out services to upgrade and expand the facility. Pursue Selective Strategic Relationships or Acquisitions.In addition to the current acquisition targets that we have come to agreement with, we intend to grow our market share by consolidating feedstock supply through partnering with waste collection companies or acquiring other glycol recycling companies.We plan to focus on partnerships and acquisitions that not only add revenue and profitability to our financials but those that have long-term growth potential and fit with the overall goals of the Company. Enter International Markets.We intend to move our operations and technology into international markets in the next twelve to eighteen months.We have developed several relationships in markets where we believe glycol recycling is an underserved market, including Europe, Asia, Mexico, and South America.We believe that moving into international markets will further establish the Company as a leader in glycol recycling and will add profits to the bottom line. Our Technology In 1999, our founders started developing innovative new methods for recycling glycols. We saw a need in the market to improve the quality of recycled glycol and to clean more types of waste glycol in a cost efficient manner. Each type of industrial waste glycol contains a different set of impurities which traditional waste antifreeze processing just doesn't clean effectively. And, many of the contaminants left behind using these processes - such as esters, organic acids and high dissolved solids - leave the recycled material risky to use in vehicles or machinery. We spent ten years on research and development, independent market validation, and financial analysis to determine the most advantageous business position for expanding what we believe to be groundbreaking technologies.The result is our breakthrough patent pending processing system, GlyEco TechnologyTM. Our inventive technology removes challenging pollutants, including esters, organic acids, high dissolved solids and high undissolved solids. Our technology also has the added benefit of clearing oil/hydrocarbons, additives and dyes which are typically found in used engine coolants. Our quality assurance and control programs, which includes independent lab testing seeks to ensure consistently high quality, ASTM standard compliant recycled material. We have done extensive in-house testing of our technology, which indicates that our recycled glycol meets the standard of Type I, virgin ethylene glycol.We have processed approximately 350,000 gallons that were tested by an independent lab and met the Type I standard.The next step is to implement the GlyEco TechnologyTM at the New Jersey Facility to produce Type I glycol in commercial quantities. Our GlyEco Technology™ uses a tri-phase recycling process to remove all oil, hydrocarbons, dissolved solids, undissolved solids, color, and smell: Pre-Treatment - As waste glycol arrives, a sample is tested to determine the types and levels of impurities to be removed.Pre-treatment is custom scaled to each batch of material and consists of a unique chemical precipitation that removes sulfates and esters.Testing and pretreatment maximize efficiency and save overall processing costs, allowing cleaner material to be fed into primary treatment. Primary Treatment – Our primary treatment uses vacuum distillation. Post Treatment - Our proprietary post-treatment systems remove any remaining impurities in an innovative and proprietary application of ion exchange resins, removing the last traces of chlorides, sulfates, esters, glycolates, and formates.ASTM has established maximum allowable concentrations of chlorides and sulfates for automotive antifreeze grade recycled materials.Standards for maximum allowable levels of esters, glycolates, and formates are in development.We believe our GlyEco Technology™ will remove contaminants to meet future standards.Finally, the materials that we recycle pass through our Global Recycling Quality Assurance Program, which includes in-house and independent lab purity testing. After successfully completing this testing, the recycled materials will be considered GlyEco Certified® recycled glycol and will be staged for delivery to our customers. 10 Table of Contents Suppliers We conduct business with a number of waste glycol generators, as well as waste collectors that have varied operations in solid, hazardous, special, and liquid waste.We collect waste glycol directly from over 1,300 businesses, such as oil change service stations, automotive and heavy equipment repair shops, automotive dealerships, vehicle fleet operations, plastic bottle manufacturers, virgin glycol refineries, and other companies that generate waste glycol.We also receive waste glycol from five to ten waste collectors that act as a “one-stop shop” for companies generating a variety of waste including oil, glycol, solvents, and solid waste.At our 50/50 antifreeze processing facilities, we receive the majority of our waste glycol from waste generators, with the balance coming from waste collectors.We normally collect waste glycol from waste generators in volumes between 50 to 100 gallons.We also receive waste glycol in 5,000 gallon tanker trucks from waste collectors. Our glycol concentrate facilities generally receive their material from waste collectors, brokers, glycol manufacturers, and other larger waste sources; these facilities receive the waste material by rail in 20,000 gallon loads or by truck in 5,000 gallon loads.Depending on the type of waste glycol and the chemical composition of that glycol, we can be paid by the generators to take the material, take it for free, or pay for the material.The New Jersey Facility and West Virginia Facility both receive material from one feedstock source.A loss of either source could have a significant effect on the overall revenues and profits of the Company.We plan to expand our feedstock sources at all facilities as we increase capacity and storage. Customers We sell to a variety of customers including automotive garages, vehicle fleet operations, antifreeze blenders, the U.S. government, and others.Our 50/50 antifreeze facilities most often sell their recycled product back to their feedstock suppliers—including oil change service stations, automotive and heavy equipment repair shops, automotive dealerships, and vehicle fleet operations—in volumes of 50 to 100 gallons per order.However, they also sell material in volumes of 1,000 to 5,000 gallons per order to distributors who resell normally into the automotive industry.Our 50/50 antifreeze facilities agree with their customers to a fixed pricing below virgin-pricing.Generally, we do not have offtake contracts with our customers.Pricing at our 50/50 facilities will change from time to time based upon market conditions.Our concentrate facilities mainly sell to antifreeze blenders, military or government, and distributors in volumes of 5,000 to 20,000 gallons per order.We normally sell this based on the spot price market for virgin glycol. Seasonality Our business is affected by seasonal factors, mainly the demand for automotive antifreeze and plastic bottles, which can affect our sales volume and the price point.Because the demand for automotive antifreeze is highest in winter months, our 50/50 antifreeze facilities often see an influx in sales during the first and fourth quarters.Generally, our 50/50 antifreeze facilities have slower second and third quarters, but this trend is not absolute and will depend on the climate in that facility’s region and how quickly the business is growing.Our concentrate glycol facilities can be affected not only by the volume collected and sold in colder months but also by the spot and contract pricing of virgin glycol (i.e. what MEGlobal and SABIC are selling glycol for in domestic and international markets).Generally, the demand for glycol across all five industries is highest in the months leading up to winter for the use in automotive antifreeze and in the months leading up to summer for the use in plastic bottles used for water and other drinks.Because the finished products at our concentrate facilities are normally based upon the spot market, the pricing can be influenced by seasonal demand for antifreeze and plastic bottles.However, there are many other variables that can affect the pricing of glycol, including supply being affected by refinery shutdowns and other upstream conditions. National and International Regulation Although glycol can be considered a hazardous material, there are generally no federal rules or regulations governing its characterization, transportation, packaging, processing, or disposal (e.g. handling).Any regulations that address such activities occur at either the state and/or county level and vary significantly from region to region. For example, while a majority of states do not regulate the resale of recycled glycol in any manner, a few states regulate the quality of recycled glycol that can be resold in the market as antifreeze by requiring that all branded recycled antifreeze be tested and approved by the respective state’s department of agriculture before resale can occur. 11 Table of Contents Regarding the handling of waste glycol, most states have little to no regulation specifically regarding the handling of waste glycol.Instead, the handling of waste glycol is typically regulated under state-level hazardous waste and solid waste regulations. Waste glycol is not automatically characterized as a hazardous waste by the states, but it can be considered hazardous if the waste material is tested and contains a certain amount of contaminants, such as lead. For example, the State of Indiana published guidance explaining that used antifreeze is not a “listed” hazardous waste, but it can be identified as a hazardous waste if it is contaminated from use or mixture with other wastes.Importantly, a handful of states grant an exception to handlers of waste glycol allowing them to not have to test their waste material if its destination is a recycling facility.This is a notable exception that allows the glycol recycling industry to function without significant barriers. For example, the State of Minnesota does not require used antifreeze destined for recycling to be evaluated. Additionally, some states exempt the handling of waste glycol from the application of state-level hazardous waste regulations if the waste material is recycled according to certain best management practices (BMPs) identified by the states. BMPs often relate to the labeling and storage of waste glycol and to proper recordkeeping. For example, the State of Florida exempts used antifreeze generated by vehicle repair facilities from the application of the state’s hazardous waste regulations if it is recycled according to the BMPs outlined by the state. The handling of waste glycol is also often regulated by state-level solid waste regulations, as such regulations typically define “solid waste” to include spent liquids. However, similar to state-level hazardous waste regulations, an exception generally applies that exempts the handling of waste glycol from the application of state-level solid waste regulations if the waste glycol is being recycled and therefore does not pose a threat to public health or the environment. A few states require a license or permit to process waste glycol.The cost of such licenses and permits to process waste glycol can vary from less than one hundred dollars to a few thousand dollars.Recyclers are often left with hazardous metals or chemicals as a byproduct of their process, for which they pay a nominal fee to register with the state and/or county as a hazardous waste generator and pay for the waste to be incinerated or disposed of in some other environmentally friendly way.In addition to taking the necessary precautions and maintaining the required permits/licenses, glycol recyclers generally take out environmental liability insurance policies to mitigate any risks associated with the handling of waste glycol.We do everything within our power to make sure that all permits, licenses, and insurance policies are in place to mitigate any risks stemming from the actions of our employees or third parties. Internationally, the regulation of waste glycol varies from country to country.Some countries have strong regulations, meaning they specifically identify waste glycol as a hazardous waste that requires particular handling (i.e. transportation, collection, processing, packaging, resale, and disposal).Other countries have weak regulations, meaning they do not specifically identify waste glycol as a hazardous waste that requires particular handling, allowing producers of waste glycol to dispose of the waste in ways that harm the environment. Europe and Canada have strong regulations.Aside from the United States, Canada, and Europe, the remainder of the world generally has weak regulations.Despite strong regulations in certain parts of the world, we believe the United States is the only market with an established glycol recycling industry.Strong regulations are favorable for glycol recyclers because it causes waste generators to track their waste—resulting in more waste glycol supply for recyclers, and therefore potentially lower raw material prices. Intellectual Property On March 15, 2013, we filed a utility patent application for our GlyEco Technology™ processes with the United States Patent and Trademark Offices claiming priority to the provisional patent application that we filed in August of 2012.We maintain and use several service marks including “GlyEcoTM”, “Innovative Green Chemistry®”, “GlyEco Certified®”, and “GlyEco TechnologyTM”.In addition, we have developeda website and have registered www.glyeco.com as our domain name, which contains information we do not desire to incorporate by reference herein. Employees We have 17 full-time employees, including John Lorenz, the Chief Executive Officer.Of the 17 employees, four are drivers and thirteen are executive, sales, and administrative staff.In addition to the employees, we use5 consultants on a monthly basis and engage other consultants on a project basis.We believe our relationship with all employees and consultants are good. Item 1A. Risk Factors An investment in the Company is highly speculative, involves a high degree of risk and should be considered only by those persons who are able to afford a loss of their entire investment. In evaluating us and our business, prospective investors should carefully consider the following factors, in addition to the other information contained in this Annual Report. 12 Table of Contents Risks Related to Our Business and Financial Condition Our ability to realize the anticipated benefits of our acquisitions will depend on successfully integrating the acquired businesses. Our acquisitions require substantial integration and management efforts. Acquisitions of this nature involve a number of risks, including: n difficulty in transitioning and integrating the operations and personnel of the acquired businesses; n potential disruption of our ongoing business and distraction of management; n potential difficulty in successfully implementing, upgrading and deploying in a timely and effective manner new operational information systems and upgrades of our finance, accounting and product distribution systems; n difficulty in incorporating acquired technology and rights into our products and technology; n potential difficulties in completing projects associated with in-process research and development; n unanticipated expenses and delays in completing acquired development projects and technology integration; n management of geographically remote business units both in the United States and internationally; n impairment of relationships with partners and customers; n assumption of unknown material liabilities of acquired companies; n customers delaying purchases of our products pending resolution of product integration between our existing and our newly acquired products; n entering markets or types of businesses in which we have limited experience; n compliance with government regulations across multiple geographic locations and among various regulatory bodies; and n potential loss of key employees of the acquired business. As a result of these and other risks, if we are unable to successfully integrate acquired businesses, we may not realize the anticipated benefits from our acquisitions. Any failure to achieve these benefits or failure to successfully integrate acquired businesses and technologies could seriously harm our business. We have not yet produced glycol meeting virgin quality standards in large commercial volumes.Our ability to produce virgin quality glycol from recycled glycol is a key assumption in having a competitive advantage over other glycol recyclers.To date, we have not yet produced virgin quality glycol in the large volumes that will be needed to achieve our business plan objectives.Although we have produced such quality glycol in limited test volumes (e.g., a pilot level of approximately 350,000 gallons), we can provide no assurance that we will be successful in producing large production volumes necessary to achieve our business objectives. Going Concern.At December 31, 2012, we had $1,153,941 in cash on hand, and we do not currently have enough capital to sustain our operations for the next 12 months.In their audit report included in this Annual Report, our auditors have expressed their substantial doubt as to the Company’s ability to continue as a going concern. As of December 31, 2012, the Company has yet to achieve profitable operations and is dependent on its ability to raise capital from stockholders or other sources to sustain operations and to ultimately achieve viable operations. Our plans to address these matters include, raising additional financing through offering its shares of capital stock in private and/or public offerings of its securities and through debt financing if available and needed. We might not be able to obtain additional financing on favorable terms, if at all, which could materially adversely affect our business and operations. 13 Table of Contents We may need to obtain additional funding to continue to implement our business strategy.If we are unable to obtain additional funding, our business operations may be harmed, and if we do obtain additional financing, then existing stockholders may suffer substantial dilution. We may require additional funds to sustain our operations and institute our business plan.We anticipate incurring monthly operating expenses, which includes compensation to be paid to executives, additional employees, and consultants, and legal and accounting costs, at an approximate amount of $130,000 per month, for an indefinite period of time. Additional capital will be required to effectively support our operations and to otherwise implement our overall business strategy.Even if we do receive additional financing, it may not be sufficient to sustain or expand our development operations or continue our business operations.There can be no assurance that financing will be available in amounts or on terms acceptable to us, if at all. The inability to obtain additional capital may restrict our ability to grow and may reduce our ability to continue to conduct business operations. If we are unable to obtain additional financing, we will likely be required to curtail our development plans. Any additional equity financing may involve substantial dilution to our then existing stockholders and may adversely affect the market price of our Common Stock. We have a limited operating history, and our business model is new and unproven, which makes it difficult to evaluate our future prospects. Because of our limited history, our proposed operations are subject to all of the risks inherent in a new business enterprise.We have had limited revenues to date on which to base an evaluation of our business and prospects.Although our management has experience operating various businesses, there can be no assurance that we will perform in a manner similar to prior projects owned or operated by our management.In addition, such other businesses’ prior performance is not necessarily indicative of the results that may be experienced by our Company or our stockholders with respect to an investment in our securities.The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications, and delays frequently encountered in connection with the startup of new businesses and the environment in which we will operate.Some of these risks relate to the potential inability to: n remain informed of and maintain compliance with federal, state, local, and foreign government regulations; n acquire a sufficient number of customers and generate adequate revenue to achieve profitability; n overcome resistance to change by customers; and n adapt to rapid technological changes and trends in the glycol recycling industry through research and development. As a result of our limited operating history, our plan for growth, and the competitive nature of the markets in which we plan to compete, financial projections would be of limited value in anticipating future revenue, capital requirements, and operating expenses.Further, our planned capital requirements and expense levels are difficult to forecast accurately due to our current stage of development.To the extent that these expenditures precede or are not rapidly followed by a corresponding increase in revenue or additional sources of financing, our business, operating results, and financial condition may be materially and adversely affected. If we cannot protect our intellectual property rights, our business and competitive position will be harmed.Our success depends, in large part, on our ability to obtain and enforce our patent, maintain trade-secret protection and operate without infringing on the proprietary rights of third parties. Litigation can be costly and time consuming. Litigation expenses could be significant. In addition, we may decide to settle legal claims, including certain pending claims, despite our beliefs on the probability of success on the merits, to avoid litigation expenses as well as the diversion of management resources. We anticipate being able to protect our proprietary rights from unauthorized use by third parties to the extent that such rights are covered by a valid and enforceable patent.On March 15, 2013, we filed a utility patent application for our GlyEco Technology™ processes with the United States Patent and Trademark Offices claiming priority to the provisional patent application that we filed in August of 2012 (the “Patent”).Our potential patent position involves complex legal and factual questions and, therefore, enforceability cannot be predicted with certainty.Moreover, if a patent is awarded, our competitors may infringe upon ourpatent or trademarks, independently develop similar or superior products or technologies, duplicate our designs, trademarks, processes or other intellectual property or design around any processes or designs on which we have or may obtain patent or trademark protection. In addition, it is possible that third parties may have or acquire other technology or designs that we may use or desire to use, so that we may need to acquire licenses to, or to contest the validity of, such third-party patents or trademarks. Such licenses may not be made available to us on acceptable terms, if at all, and we may not prevail in contesting the validity of such third-party rights. Any patent application may be challenged, invalidated, or circumvented.One way a patent application may be challenged outside the United States is for a party to file an opposition.These opposition proceedings are increasingly common in the European Union and are costly to defend.To the extent we would discover that our patent may infringe upon a third party’s rights, the continued use of the intellectual property underlying our patent would need to be reevaluated and we could incur substantial liability for which we do not carry insurance.We have not obtained any legal opinions providing that the technology underlying our patent will not infringe upon the intellectual property rights of others. 14 Table of Contents Our business plan and our growth rely on being able to procure significant waste glycol.To meet our volume growth target of 6.5 million gallons in the first full year of operations, we must acquire approximately nine to ten million gallons of waste glycol (at an average ethylene glycol concentration of 65.0% to 70.0%).Although we believe that waste glycol in excess of the quantities that we will need to support our growth will be available, we cannot be certain that we will be able to obtain such quantities.Any failure to obtain such quantities could have a material adverse effect on our business, prospects, or financial results. Disruptions in the supply of feedstock could have an adverse effect on our business.We depend on the continuing availability of raw materials, including feedstock, to remain in production.A serious disruption in supply of feedstock, or significant increases in the prices of feedstock, could significantly reduce the availability of raw materials at our facilities.Additionally, increases in production costs could have a material adverse effect on our business, results of operations and financial condition.For example, there are enough competitors vying for waste antifreeze from the automotive industry that supply can be difficult to find at times.Similar supply and feedstock cost issues have been seen in the waste lube oil market. Operation of the New Jersey Facility and the implementation of the GlyEco Technology™ at the New Jersey Facility are dependent upon the Manufacturing and Distribution Agreement entered into with Full Circle Manufacturing Group, Inc. The New Jersey Facility is operated at our direction by Full Circle Manufacturing Group, Inc., a New Jersey corporation (“Full Circle”), pursuant to the terms of a Manufacturing and Distribution Agreement entered into on December 10, 2012, between Full Circle and GlyEco Acquisition Corp. #4, an Arizona corporation and wholly-owned subsidiary of the Company. Our operation of the New Jersey Facility and the implementation of the GlyEco Technology™ at the New Jersey Facility are dependent upon this agreement remaining in effect. The agreement is subject to termination by Full Circle should we materially breach any of its terms. The New Jersey Facility and West Virginia Facility both currently receive material from only one feedstock source. A loss of either feedstock source could have a significant effect on the overall revenues and profits of the Company. A loss may occur due to a variety of reasons, including competition and reorganization. To reduce this risk, we continuously explore other relationships with direct waste generators and indirect waste collectors to expand our feedstock supply. Environmental, health and safety requirements could expose us to material obligations and liabilities and affect our profitability.We are subject to federal, state, local and foreign laws, regulations and ordinances relating to the protection of the environment, including those governing discharges to air and water, handling and disposal practices for solid and hazardous wastes, and occupational health and safety. The consequence for violating such requirements can be material. We have made and will continue to make capital and other expenditures to comply with environmental and health and safety requirements. In addition, if a release of hazardous substances occurs on or from our properties or any offsite disposal location where our wastes have been disposed, or if contamination from prior activities is discovered at any of our properties or third-party owned properties that we or our predecessors formerly owned or operated, we may be subject to liability arising out of such conditions and the amount of such liability could be material. Liability can include, for example, costs of investigation and cleanup of the contamination, natural resource damages, damage to properties and personal injuries. Failure to obtain and/or maintain all necessary licenses and permits may significantly affect our profitability. The regulation of our industry varies from state to state. Some states require that a license or permit be obtained in order to process waste glycol. Failure to obtain and/or maintain such permits may significantly affect our profitably and could also expose us to material liabilities. We are dependent upon our key personnel.Our success is largely dependent upon the personal efforts and abilities of our management and certain other key personnel as the recycled glycol industry is complex.We are substantially dependent upon the continued services of John Lorenz, our founder, and Chief Executive Officer.As a director and our Chief Executive Officer, Mr. Lorenz will have significant authority to control our business strategy and our other business decisions.The holders of any of our equity securities will have no right or power to take part in the management of our Company, unless required by applicable law or our governing documents.Accordingly, no prospective investor should acquire any of our equity securities without being willing to entrust all aspects of the management of our Company to Mr. Lorenz.Additionally, we are dependent upon Richard Geib, our Chief Technical Officer.Mr. Geib is one of the members of our team who has significant contacts and experience in the recycled glycol industry.As of the date of this Annual Report, we have not entered into effective Employment Agreements with Messrs. Lorenz and Geib.The loss of Messrs. Lorenz or Geib could have a material adverse effect on our results of operations and financial condition.We intend to explore key-man insurance on such individuals, but we presently have no such insurance and there can be no assurance that such individuals are insurable or insurable at commercially reasonable rates. Our ability to operate our Company effectively could be impaired if we fail to attract additional key personnel. Our ability to operate our businesses and implement our strategies depends, in part, on the efforts of our management and certain other key personnel.However, our future success will depend on, among other factors, our ability to attract and retain additional qualified personnel, including research professionals, technical sales professionals, and engineers.Our failure to attract or retain these additional qualified personnel could have a material adverse effect on our business or business prospects. 15 Table of Contents Messrs. Lorenz and Geib have agreed to certain invention assignment and confidentiality restrictions that we may not be able to enforce. Messrs. Lorenz and Geib are not parties to and are not restricted by any non-competition or non-solicitation agreement.As the primary members of our management team, Messrs. Lorenz and Geib will be exposed to all of our confidential information and will develop all of our corporate strategies.We cannot be certain that Messrs. Lorenz or Geib will not compete with our Company in the future.Moreover, we cannot be certain that the invention assignment and confidentiality restrictions set forth in the nondisclosure agreements will be enforceable under applicable law.Even if a dispute arises that is ultimately resolved in our favor, any litigation associated with such invention assignment, and confidentiality restrictions could be time consuming, costly, and distract our focus from effectuating our business plan. Our inability to obtain other raw materials, component parts, and/or finished goods in a timely and cost-effective manner from suppliers would adversely affect our ability to process glycol. We purchase raw materials and component parts from suppliers to be used in the processing of our products.In addition, we purchase certain finished goods from suppliers.Changes in our relationships with suppliers or increases in the costs of purchased raw materials, component parts, or finished goods could result in processing interruptions, delays, inefficiencies, or our inability to market products.In addition, our profit margins would decrease if prices of purchased raw materials, component parts, or finished goods increase and we are unable to pass on those increases to our customers. We expect to grow through acquisitions, which would either dilute ownership of our existing stockholders or increase interest expense.In connection with future acquisitions, we may issue a substantial number of shares of our Common Stock as transaction consideration and also may incur significant debt to finance the cash consideration used for acquisitions. We may continue to issue equity securities for future acquisitions, which would dilute existing stockholders, perhaps significantly depending on the terms of such acquisitions Our efforts to grow through acquisitions may be affected bya decrease in qualified targets and an increase of cost to acquire.We may not be able to continue to identify attractive acquisition opportunities or successfully acquire those opportunities identified.Also, competition for acquisition targets may escalate, increasing our cost of making further acquisitions or causing us to refrain from making additional acquisitions. We can provide no assurance that the implementation of our GlyEco Technology™ at the New Jersey Facility will go as planned. The implementation of the technology is subject to those inherent risks associated with any construction project. If our GlyEco Technology™ fails to produce glycol at the quality levels projected by our Company, we may not benefit from any competitive advantage over our competitors. Litigation brought by third parties claiming infringement of their intellectual property rights or trying to invalidate intellectual property rights owned or used by us may be costly and time consuming.We may face lawsuits from time to time alleging that our products infringe on third-party intellectual property, and/or seeking to invalidate or limit our ability to use our intellectual property. If we become involved in litigation, we may incur substantial expense defending these claims and the proceedings may divert the attention of management, even if we prevail. An adverse determination in proceedings of this type could subject us to significant liabilities, allow our competitors to market competitive products without a license from us, prohibit us from marketing our products or require us to seek licenses from third parties that may not be available on commercially reasonable terms, if at all. We may not be able to manage our growth.We believe that our future success depends on our ability to manage the rapid growth that we have experienced, and the continued growth that we expect to experience organically and through acquisitions. Our growth places additional demands and responsibilities our management to, among other things, maintain existing customers and attract new customers, recruit, retain and effectively manage employees, as well as expand operations and integrate customer support and financial control systems. The following factors could present difficulties to us: lack of sufficient executive-level personnel to the facility level, increased administrative burden, lead times associated with acquiring additional equipment; availability of suitable acquisition candidates and of additional capacity of trucks, rail cars, and processing equipment; and the ability to provide focused service attention to our customers. We are dependent on third parties for the manufacturing of our equipment.We do not manufacture our equipment. Accordingly, we rely on a number of third party suppliers to manufacture equipment. The supply of third party equipment could be interrupted or halted by operational problems of such suppliers or a significant decline in their financial condition. If we are not able to obtain equipment, we may not be able to compete successfully for new business, complete existing engagements profitably, or retain our existing customers. Additionally, if we are provided with defective equipment, we may be subject to reputational damage or product liability claims which may negatively impact our reputation, financial condition, and results of operations. 16 Table of Contents We do not have a binding agreement with the West Virginia Facility.We continue to process glycol in the same manner as under the prior agreement at the West Virginia Facility.If we and the West Virginia Facility cannot agree to specifications, delivery terms, scheduling, and pricing that are commercially reasonable to both parties, we may not be able to continue processing glycol at the West Virginia Facility. If the processing arrangement is terminated with the owner of the West Virginia Facility, we believethere are other facilities where we could divert that waste glycol stream to.However, we can provide no assurance that we would not experience delays (or complete cessation) or our ability to process glycol until we can enter into new arrangements with another facility, if at all.Any delay or cessation of our ability to process glycol would have an adverse effect on our ability to produce revenue. Our failure to keep pace with technological developments may adversely affect our operations and financial results. We are engaged in an industry which will be affected by future technological developments.The introduction of products or processes utilizing new technologies could render our existing products or processes obsolete or unmarketable.Our success will depend upon our ability to develop and introduce, on a timely and cost-effective basis, new products, processes, and applications that keep pace with technological developments and address increasingly sophisticated customer requirements.We may not be successful in identifying, developing, and marketing new products, applications, and processes and product or process enhancements.We may experience difficulties that could delay or prevent the successful development, introduction, and marketing of product or process enhancements or new products, applications, or processes.Our products, applications, or processes may not adequately meet the requirements of the marketplace and achieve market acceptance.Our business, operating results, and financial condition could be materially and adversely affected if we were to incur delays in developing new products, applications, or processes or product or process enhancements or if our products do not gain market acceptance. We may face significant competition.Currently, there are approximately 25 to 30 small and mid-sized companies throughout North America that recycle glycol, antifreeze, and/or other glycol-based liquids.None of these companies presently are dominant in the industry and the industry is generally fragmented and in a preliminary stage of development.However, there can be no assurance that large, well-recognized companies with substantial resources and established relationships will not enter into our market and compete with us.Although we believe it to be an unlikely scenario, it is possible that a group will attempt to purchase multiple glycol recycling companies as part of an overall roll-up business strategy.Additionally, potential competitors may have greater financial, technical, marketing, and sales resources that will permit them to (i) react more quickly to emerging product and service offerings and changes in customer requirements, and (ii) devote greater resources to the development, promotion, and sale of competing products or services.Accordingly, it is possible that new competitors or alliances among current and new competitors may emerge and rapidly gain significant market share. We have limited control over the prices that we charge for our products.The prices of glycol in 2011 and 2012 were higher than the average sales price over the last eight or nine years.The primary force driving those high prices was a tight world-wide supply/demand balance and a shortage of supply/capacity in the United States.We expect that new plants throughout the world may be opened in the next few years for virgin glycol production.We expect that these new plants will return supply/demand to a reasonable balance.Accordingly, we expect that the prices that we will be able to charge for our products will decline over time, which could reduce our revenues and adversely affect our profitability.Additionally, if our products gain acceptance and attract the attention of competitors, we may experience pressure to decrease the prices we charge for our products, which could adversely affect our revenue and our gross margin.If we are unable to offer our products at acceptable prices, or if we fail to offer additional products with sufficient profit margins, our revenue growth will slow, our margins may shrink, and our business and financial results will suffer. Due to the rising cost of ethylene glycol, antifreeze producers are offering base fluids other than ethylene glycol.The primary competing base fluid is glycerin.Glycerin is becoming more available in the market because it is a by-product of bio-diesel fuel production, which is growing rapidly in the United States.Companies such as Cummins produce and market a glycerin-based antifreeze.Glycerin has properties similar to those of ethylene glycol when it is diluted with water, as in antifreeze. Major changes would have to be made in the industry if it were to shift to an all glycerin base fluid.If such other base fluids, like glycerin, become accepted in the marketplace, competition could increase, demand could fall, and our prices could be adversely affected.Accordingly, if such a situation occurs, our revenue growth will slow, our margins will shrink, and our business and financial results will suffer. If the use of our recycled glycol harms people or equipment, we could be subject to costly and damaging product liability claims. We could face costly and damaging claims arising from applicable laws governing our products and operations.Because our industry is highly regulated, if our products do not comply with regulatory requirements, we may be exposed to product liability risk.Our product liability insurance may not cover all potential liabilities or may not completely cover any liability arising from any such litigation.Moreover, we may not have access to liability insurance or be able to maintain the insurance on acceptable terms. 17 Table of Contents A continued downturn in the United States economy could have a material adverse effect on our ability to effectuate our business plan and our financial results. Our ability to achieve our goals depends heavily on varying conditions in the United States economy.The United States economy is currently experiencing a prolonged downturn and there can be no assurance that the United States economy will emerge from such downturn and experience significant levels of growth in the near future.Certain end-use applications for glycol experience demand cycles that are highly correlated to the general economic environment, which is sensitive to a number of factors outside of our control.Additionally, the industrial markets in which we compete are subject to considerable cyclicality, and move in response to cycles in the overall business environment.Therefore, downturns in the United States economy are likely to result in decreases in demand for our products.A continued downturn or deepening of the downturn could decrease demand for our products or could otherwise adversely affect the prices at which we charge for recycled glycol.Moreover, a continued downturn or deepening of the downturn in the specific areas of the economy in which we operate our business, could have a material adverse effect on ability to effectuate our business plan and our financial results.We are not able to predict the timing, extent, and duration of the economic cycles in the markets in which we operate. Our Preliminary Agreement to acquire Enviro-Cool may not be enforceable.The Enviro-Cool Preliminary Agreement is intended to be a binding obligation on the parties, but the parties intend to enter into a more comprehensive definitive asset purchase agreement. There can be no assurance that the Enviro-Cool Preliminary Agreement will be sufficiently definite to be enforceable or that a further more comprehensive definitive purchase agreement will be completed.If the transaction evidenced by the Enviro-Cool Preliminary Agreement is not consummated as planned, this may have a negative impact on our business plan and our stock price. We have engaged Mr. Richard S. Fuld, Jr. as a consultant which might attract negative publicity as a result of his employment with Lehman Brothers. Mr. Fuld has been affiliated for the greater part of his career with Lehman Brothers, including serving as the Chief Executive Officer and Chairman of the Board of Directors when Lehman Brothers sought bankruptcy protection in 2008.If Mr. Fuld suffers adverse publicity in connection with his prior association with Lehman Brothers, such events may reduce the effectiveness of Mr. Fuld’s endorsement of our Company and, in turn, adversely affect our revenue and results of operations. Market regulation may affect our business plan.We intend to conduct business in the glycol recycling industry in North America.We are unable to predict changes in governmental regulations or policies that may influence or inhibit our ability to deliver compliant products and services to market.The recycled glycol industry is highly regulated and is subject to changing political, regulatory, and other influences.Forced changes through legislation and regulations adopted by United States, state, or foreign governmental agencies may disrupt our business processes and strategies.Continued compliance with newly enacted rules and regulations could be costly and require complex changes in our products and operations.We are unable to predict future rules or regulations with any certainty or to predict the effect they would have on our business, products, or services.Accordingly, there is significant uncertainty concerning competitive pressures and the impact on our actual and prospective customers.There can be no assurance that heightened or new regulations will not come into effect or that such regulation will not have a detrimental impact on our Company and our planned business. If we cannot maintain adequate insurance coverage, we will be unable to continue certain operations. Our business exposes us to various risks, including claims for causing damage to property and injuries to persons that may involve allegations of negligence or professional errors or omissions in the performance of our services. Such claims could be substantial. We believe that our insurance coverage is presently adequate and similar to, or greater than, the coverage maintained by other similarly situated companies in our industry. If we are unable to obtain adequate or required insurance coverage in the future, or if such insurance is not available at affordable rates, we could be in violation of permit conditions or the other requirements of environmental laws, rules, and regulations under which we operate. Such violations could render us unable to continue our operations. These events could result in an inability to operate certain assets and significantly impair our financial condition. Our insurance policies do not cover all losses, costs, or liabilities that we may experience. We maintain insurance coverage, but these policies do not cover all of our potential losses, costs, or liabilities. We could suffer losses for uninsurable or uninsured risks, or in amounts in excess of our existing insurance coverage, which would significantly affect our financial performance. Our insurance policies also have deductibles and self-retention limits that could expose us to significant financial expense. Our ability to maintain adequate insurance may be affected by conditions in the insurance market over which we have no control. The occurrence of an event that is not fully covered by insurance could have a material adverse effect on our business, financial condition, and results of operations. In addition, our business requires that we maintain various types of insurance. If such insurance is not available or not available on economically acceptable terms, our business would be materially and adversely affected. 18 Table of Contents Current uncertainty in the global financial markets and the global economy may negatively affect our financial results. Current uncertainty in the global financial markets and economy may negatively affect our financial results. These macroeconomic developments could negatively affect our business, operating results or financial condition in a number of ways which, in turn, could adversely affect our stock price. A prolonged period of economic decline could have a material adverse effect on our results of operations and financial condition and exacerbate some of the other risk factors described herein. Our customers may defer purchases of our products, licenses, and services in response to tighter credit and negative financial news or reduce their demand for them. Our customers may also not be able to obtain adequate access to credit, which could affect their ability to make timely payments to us or ultimately cause the customer to file for protection from creditors under applicable insolvency or bankruptcy laws. If our customers are not able to make timely payments to us, our accounts receivable could increase. In addition, our operating results and financial condition could be negatively affected if, as a result of economic conditions, either: n the demand for, and prices of, our products, licenses, or services are reduced as a result of actions by our competitors or otherwise; or n our financial counterparts or other contractual counterparties are unable to, or do not, meet their contractual commitments to us. Certain conflicts of interests exist.Certain persons or entities affiliated with the law firms that have acted as corporate counsel or securities counsel and accounting consultants to our Company, directly or indirectly, own shares of our capital stock and/or options or agreements to acquire shares of our capital stock.Potential conflicts exist by virtue of these ownership positions by professional service providers. Security breaches and other disruptions could compromise our information and expose us to liability, which would cause our business and reputation to suffer.In the ordinary course of business, we collect and store sensitive data, including intellectual property, our proprietary business information and that of our customers, suppliers and business partners, and personally identifiable information of our customers and employees, in our data centers and on our networks. The secure processing, maintenance and transmission of this information is critical to our operations and business strategy. Despite our security measures, our information technology and infrastructure may be vulnerable to attacks by hackers or breached due to employee error, malfeasance or other disruptions. Any such breach could compromise our networks and the information stored there could be accessed, publicly disclosed, lost or stolen. Any such access, disclosure or other loss of information could result in legal claims or proceedings, liability under laws that protect the privacy of personal information, and regulatory penalties, disrupt our operations and the services we provide to customers, and damage our reputation, and cause a loss of confidence in our products and services, which could adversely affect our business/operating margins, revenues and competitive position.` Seasonal weather conditions and natural disasters could severely disrupt normal operations and harm our business.We currently operate in the northern, mid-western, and eastern United States. These areas are adversely affected by seasonal weather conditions, primarily in the winter and spring. During periods of heavy snow, ice, or rain, our customers may curtail their operations or we may be unable to move our trucks to provide services, thereby reducing demand for, or our ability to provide services and generate revenues. The regions in which we operate have in the past been, and may in the future be, affected by natural disasters such as hurricanes, windstorms, floods, and tornadoes. Future natural disasters or inclement weather conditions could severely disrupt the normal operation of our, or our customers’, business and have a material adverse effect on our financial condition and results of operations. Risks Related to our Common Stock We have not paid cash dividends in the past and do not expect to pay cash dividends in the future. Any return on investment may be limited to the value of our Common Stock. We have never paid cash dividends on our Common Stock and do not anticipate paying cash dividends in the foreseeable future. The payment of dividends on our Common Stock will depend on earnings, financial condition and other business and economic factors affecting it at such time as the board of directors may consider relevant. There is no active market for our Common Stock. One may never develop or if developed, be sustained and you could lose your investment in our Common Stock. Currently, our Common Stock is quoted on the OTCQBunder the symbol “GLYE.” Our Common Stock currently trades with little to no volume. There can be no assurance that any trading market will ever develop or be maintained on the OTCQB. Any trading market that may develop in the future for our Common Stock will most likely be very volatile; and numerous factors beyond our control may have a significant effect on the market.The market price of our common stock may also fluctuate significantly in response to the following factors, some which are beyond our control: · actual or anticipated variations in our quarterly operating results; 19 Table of Contents · changes in securities analysts’ estimates of our financial performance; · changes in market valuations of similar companies; · increased competition; · announcements by us or our competitors of significant contracts, acquisitions, strategic partnerships, joint ventures, capital commitments, new products or product enhancements; · loss of a major customer or failure to complete significant transactions; · additions or departures of key personnel; and · the number of shares in our public float. The trading price of our common stock on OTCQB since our reverse merger has ranged from a high of $2.99 on April 30, 2012, to a low of $0.955 on April 11, 2013. The last reported price of our common stock on the OTCQB on April 11, 2013 was $0.955. In recent years, the stock market in general has experienced extreme price fluctuations that have oftentimes been unrelated to the operating performance of the affected companies. Similarly, the market price of our common stock may fluctuate significantly based upon factors unrelated or disproportionate to our operating performance. These market fluctuations, as well as general economic, political and market conditions, such as recessions, interest rates or international currency fluctuations may adversely affect the market price of our common stock. The failure to comply with the internal control evaluation and certification requirements of Section 404 of Sarbanes-Oxley Act could harm our operations and our ability to comply with our periodic reporting obligations. Our Company is subject to the reporting requirements of the Securities Exchange Act. We are also required to comply with the internal control evaluation and certification requirements of Section 404 of the Sarbanes-Oxley Act of 2002. This process may divert internal resources and will take a significant amount of time, effort and expense to complete. If it is determined that we are not in compliance with Section 404, we may be required to implement new internal control procedures and reevaluate our financial reporting. We may experience higher than anticipated operating expenses as well as outside auditor fees during the implementation of these changes and thereafter. Further, we may need to hire additional qualified personnel in order for us to be compliant with Section 404. If we are unable to implement these changes effectively or efficiently, it could harm our operations, financial reporting or financial results. Efforts to comply with recently enacted changes in securities laws and regulations will increase our costs and require additional management resources, and we still may fail to comply.As directed by Section 404 of the Sarbanes-Oxley Act of 2002, the SEC adopted rules requiring public companies to include a report of management on their internal controls over financial reporting in their annual reports on Form 10-K. In addition, in the event we become a non-accelerated filer, the independent registered public accounting firm auditing our financial statements would be required to attest to the efficacy of our internal controls over financial reporting. Such attestation requirement by our independent registered public accounting firm would not be applicable to us until the report for the year ended December 31, 2013, at the earliest, if at all.If we are unable to conclude that we have effective internal controls over financial reporting or if our independent registered public accounting firm is required to, but is unable to provide us with a report as to the effectiveness of our internal controls over financial reporting, investors could lose confidence in the reliability of our financial statements, which could result in a decrease in the value of our securities. To date, we do not believe that we have obtained the necessary expertise to comply with Section 404(a) of the Sarbanes-Oxley Act of 2002 and we may not have the resources to obtain expertise or to ensure compliance. Our Common Stock is a "Penny Stock" under the rules of the SEC and the trading market in our securities will be limited, which makes transactions in our Common Stock cumbersome and may reduce the value of an investment in our Common Stock. The Securities and Exchange Commission (“SEC”) has adopted Rule 15g-9 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: n that a broker or dealer approve a person's account for transactions in penny stocks; and n the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. 20 Table of Contents In order to approve a person's account for transactions in penny stocks, the broker or dealer must: n obtain financial information and investment experience objectives of the person; and n make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: n sets forth the basis on which the broker or dealer made the suitability determination; and n that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our Common Stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. FINRA sales practice requirements may also limit a stockholder’s ability to buy and sell our stock. In addition to the “penny stock” rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our Common Stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. Item 1B. Unresolved Staff Comments Not applicable. Item 2. Properties We maintain our principal executive office at 4802 East Ray Road, Suite 23-408, Phoenix, Arizona 85044.Our telephone number at that office is (866) 960-1539. We also lease a small office space located at 10429 South 51st Street, Suite 275, Phoenix, AZ 85044 for legal and accounting purposes.The monthly rent for this office space is $1,344. The lease term expires on January 31, 2014. Acquisition Sub #1 leases approximately 2,038 square feet of warehouse space located at 1050 33rd Avenue S.E., Minneapolis, MN 55414. The current lease expires on April 30, 2013; however, a month-to-month term commencing on May 1, 2013, has been agreed to with nearly the same terms as the current lease. The monthly rent for this location is currently $1,719.The monthly rent will increase to $1,771 beginning on May 1, 2013. Acquisition Sub #2 leases an approximately 20,000 square foot building and 10,000 square feet of land located at 3455 E. St. Clair Street, Indianapolis, IN 46201. The monthly rent for this location is currently $3,200. The monthly rent will steadily increase until the term of the lease expires on December 31, 2017. Acquisition Sub #4 leases approximately 174,000 square feet of land, and a fifty percent portion of the building located thereon, at 534 South Front Street, Elizabeth, NJ 07202.The monthly rent for this location is $30,000.The lease term expires on December 31, 2017. 21 Acquisition Sub #5 leases 6,000 square feet of a building located at 230 Gill Way, Rock Hill, SC 29730, together with a 518 square foot second floor office space and 651 square feet of outside area. The monthly rent for this location is currently $2,500. The monthly rent will steadily increase until the term of the lease expires on October 28, 2017. Acquisition Sub #6 leases 3,600 square feet of flex space in a building located at 46991 Mindy Street, Tea, SD 57064. The monthly rent for this location is $2,100. The lease term expires on December 31, 2017. We believe our existing facilities are adequate to meet our present requirements. We anticipate that additional space will be available, when needed, on commercially reasonable terms. Item 3. Legal Proceedings From time to time, we may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business.However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have, individually or in the aggregate, a material adverse effect on our business, financial condition, or operating results. Item 4.Mine Safety Disclosures Not applicable. 22 Table of Contents PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchaser of Equity Securities. Our Common Stock, $0.0001 par value, trades on the OTC Bulletin Board system under the symbol “GLYE.” The following table sets forth, on a per share basis for the periods indicated, the high and low sale prices for the Common Stock as reported by the OTC Bulletin Board system. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. High ($) Low ($) 1st Quarter $ $ 2nd Quarter $ $ 3rd Quart $ $ 4th Quarter $ $ 1st Quarter $ $ 2nd Quarter $ $ 3rd Quarter $ $ 4th Quarter $ $ As of April 11, 2013, the closing sale price for our Common Stock as reported on the OTC Bulletin Board system was $0.955. As of April 11, 2013, there were approximately 1,022 shareholders of record for our Common Stock. This does not include shareholders holding stock in street name in brokerage accounts. Transfer Agent The Company’s transfer agent is Olde Monmouth Stock Transfer Co. Inc. located at 200 Memorial Parkway, Atlantic Highlands, NJ 07716.The transfer agent’s phone number is (732) 872-2727 and its website is www.oldemonmouth.com. Cash Dividends We have never paid cash dividends on our Common Stock, and it is unlikely that we will pay any dividends in the foreseeable future. We currently intend to invest future earnings, if any, to finance expansion of our business. Any payment of cash dividends in the future will be dependent upon our earnings, financial condition, capital requirements, and other factors deemed relevant by our Board of Directors. 23 Table of Contents Securities Authorized For Issuance Under Equity Compensation Plans Equity Compensation Plan Information Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders: 2007 Stock Option Plan $ 2012 Equity Incentive Plan Equity compensation plans not approved by security holders: None 0 0 0 Total $ Third Amended and Restated 2007 Stock Incentive Plan The Company assumed the Third Amended and Restated 2007 Stock Incentive Plan (the “2007 Stock Plan”) from Global Recycling Technologies, Ltd., a Delaware corporation (“Global Recycling”), upon the consummation of a reverse triangular merger between the Company, Global Recycling, and GRT Acquisition, Inc., a Nevada corporation, on November 28, 2011. There are an aggregate of 6,742,606 shares of our Common Stock reserved for issuance upon exercise of options granted under the 2007 Stock Plan to employees, directors, proposed employees and directors, advisors, independent contractors (and their employees and agents), and other persons who provide valuable services to the Company (collectively, “Eligible Persons”).As of December 31, 2012, we have issued options to purchase an aggregate of 6,647,606 shares of our Common Stock originally reserved under the 2007 Stock Plan. Under the 2007 Stock Plan, Eligible Persons may be granted: (a) stock options (“Options”), which may be designated as Non-Qualified Stock Options (“NQSOs”) or Incentive Stock Options (“ISOs”); (b) stock appreciation rights (“SARs”); (c) restricted stock awards (“Restricted Stock”); (d) performance share awards (“Performance Awards”); or (e) other forms of stock-based incentive awards. The 2007 Stock Plan will remain in full force and effect through May 30, 2017, unless earlier terminated by our Board of Directors.After the 2007 Stock Plan is terminated, no future awards may be granted under the 2007 Stock Plan, but awards previously granted will remain outstanding in accordance with their applicable terms and conditions. A more comprehensive description of the 2007 Stock Plan is included in Item 11. Executive Compensation of this Annual Report and is included by reference herein. 2012 Equity Incentive Plan On February 23, 2012, subject to stockholder approval, the Company’s Board of Directors approved of the Company’s 2012 Equity Incentive Plan (the “2012 Plan”). By written consent in lieu of a meeting, dated March 14, 2012, Stockholders of the Company owning an aggregate of 14,398,402 shares of Common Stock (representing approximately 66.1% of the then 23,551,991 outstanding shares of Common Stock) approved and adopted the 2012 Plan.Also by written consent in lieu of a meeting, dated July 27, 2012, Stockholders of the Company owning an aggregate of 12,676,202 shares of Common Stock (representing approximately 51.8% of the then 24,451,991 outstanding shares of Common Stock) approved an amendment to the 2012 Plan to increase the number of shares reserved for issuance under the 2012 Plan by 3,000,000 shares. 24 Table of Contents There are an aggregate of 6,500,000 shares of our Common Stock reserved for issuance upon exercise of awards granted under the 2012 Plan to employees, directors, proposed employees and directors, advisors, independent contractors (and their employees and agents), and other persons who provide valuable services to our Company. As of December 31, 2012, we have issued options to purchase an aggregate of 355,000 shares of our Common Stock originally reserved under the 2012 Plan. The 2012 Plan includes a variety of forms of awards, including (a) ISOs (b) NQSOs (c) SARs (d) Restricted Stock, (e) Performance Awards, and (e) other forms of stock-based incentive awards to allow the Company to adapt its incentive compensation program to meet its needs. The 2012 Plan will terminate on February 23, 2022, unless sooner terminated by our Board of Directors. After the 2012 Plan is terminated, no future awards may be granted under the 2012 Plan, but awards previously granted will remain outstanding in accordance with their applicable terms and conditions and the 2012 Plan’s terms and conditions. A more comprehensive description of the 2012 Plan is included in Item 11. Executive Compensation of this Annual Report and is included by reference herein. Recent Sales of Unregistered Securities Below describes the unregistered securities issued by the Company within the period covered by this Annual Report. On January 4, 2012, the Company issued an aggregate of 543,750 shares of Common Stock to the selling principals of Recycool, Inc., a Minnesota corporation (“Recycool”), pursuant to an Asset Purchase Agreement, dated December 16, 2011, as amended (the “Recycool Agreement”), by and among the Company, Recycool, the selling principals of Recycool (the “Recycool Selling Principals”), and GlyEco Acquisition Corp #1, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub #1”), in consideration for the business, properties and substantially of the assets of Recycool. The shares of Common Stock issued pursuant to the Recycool Agreement are restricted under Rule 144 promulgated under the Securities Act.The Company issued theses shares pursuant to the registration exemptions of the Securities Act afforded the Company under Section 4(2) thereunder. On January 4, 2012, the Company issued an aggregate of 100,000 shares of Common Stock for the exercise of 100,000 warrants issued in exchange for services at anexercise price of $.50 per share (an aggregate purchase price of $50,000). The warrants exercised vested immediately upon issuance and were converted at a rate of one warrant for one share of Common Stock.The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because such purchasers represented that they were “accredited investors” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investors made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. On January 17, 2012, the Company issued an aggregate of 30,000 shares of Common Stock to two investors at a price of $0.50 per share (an aggregate purchase price of $15,000). The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because such purchasers represented that they were “accredited investors” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investors made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. On February 3, 2012, the Company issued an aggregate of 20,000 shares of Common Stock to a current unaccredited investor at a price of $0.50 per share (an aggregate purchase price of $10,000). The investor had sufficient sophistication and knowledge of the Company and the financing transaction. The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because the sale did not involve any form of general solicitation or general advertising.The investor made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. On March 30, 2012, the Company issued an aggregate of 250,000 shares of Common Stock to one investor at a price of $1.00 per share (an aggregate purchase price of $250,000). The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because such purchaser represented that they were an “accredited investor” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investor made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. 25 Table of Contents On April 9, 2012, the Company issued an aggregate of 300,000 shares of Common Stock to one investor at a price of $1.00 per share (an aggregate purchase price of $300,000). The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because such purchaser represented that they were an “accredited investor” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investor made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. On April 27, 2012, the Company issued an aggregate of 250,000 shares of Common Stock to one investor at a price of $1.00 per share (an aggregate purchase price of $250,000). The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because such purchaser represented that they were an “accredited investor” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investor made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. On April 30, 2012, the Company issued an aggregate of 100,000 shares of Common Stock for the exercise of 100,000 warrants at anexercise price of $.50 per share (an aggregate purchase price of $50,000).The warrants exercised vested immediately upon issuance and were converted at a rate of one warrant for one share of Common Stock.The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because such purchasers represented that they were “accredited investors” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investor made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. On August 3, 2012, the Company issued an aggregate of 200,000 shares of Common Stock to one investor at a price of $0.50 per share (an aggregate purchase price of $100,000). The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because such purchaser represented that they were an “accredited investor” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investor made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. On August 28, 2012, the Company issued an aggregate of 600,000 shares of Common Stock to three investors at a price of $0.50 per share (an aggregate purchase price of $300,000). The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because such purchasers represented that they were “accredited investors” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investors made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. On September 4, 2012, the Company issued an aggregate of 400,000 shares of Common Stock to one investor at a price of $0.50 per share (an aggregate purchase price of $200,000). The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because such purchaser represented that they were an “accredited investor” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investor made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. On September 12, 2012, the Company issued an aggregate of 50,000 shares of Common Stock to one investor at a price of $0.50 per share (an aggregate purchase price of $25,000). The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because such purchaser represented that they were an “accredited investor” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investor made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. On September 17, 2012, the Company issued an aggregate of 50,000 shares of Common Stock to one investor at a price of $0.50 per share (an aggregate purchase price of $25,000). The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because such purchaser represented that they were an “accredited investor” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investor made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. On September 28, 2012, the Company issued an aggregate of 80,000 shares of Common Stock to one investor at a price of $0.50 per share (an aggregate purchase price of $40,000). The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because such purchaser represented that they were an “accredited investor” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investor made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. 26 Table of Contents On October 5, 2012, the Company issued an aggregate of 440,000 shares of Common Stock to two investors at a price of $0.50 per share (an aggregate purchase price of $220,000). The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because such purchasers represented that they were “accredited investors” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investors made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. On October 9, 2012, the Company issued an aggregate of 250,000 shares of Common Stock to five investors at a price of $0.50 per share (an aggregate purchase price of $125,000). The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because such purchasers represented that they were “accredited investors” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investors made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. On October 10, 2012, the Company issued an aggregate of 50,000 shares of Common Stock to one investor at a price of $0.50 per share (an aggregate purchase price of $25,000). The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because such purchaser represented that they were an “accredited investor” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investor made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. On October 16, 2012, the Company issued an aggregate of 360,000 shares of Common Stock to three investors at a price of $0.50 per share (an aggregate purchase price of $180,000). The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because such purchasers represented that they were “accredited investors” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investors made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. On October 19, 2012, the Company issued an aggregate of 2,600,000 shares of Common Stock to fifteen investors at a price of $0.50 per share (an aggregate purchase price of $1,300,000). The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because such purchasers represented that they were “accredited investors” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investors made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. On October 29, 2012, the Company issued an aggregate of 361,200 shares of Common Stock to the selling principal of Antifreeze Recycling, Inc., a South Dakota corporation (“ARI”), pursuant to an Asset Purchase Agreement, dated October 9, 2012, as amended (the “ARI Agreement”), by and among the Company, ARI, the selling principal of ARI (the “ARI Selling Principal”), and GlyEco Acquisition Corp #6, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub #6”), in consideration for all of the glycol-related assets of ARI. The shares of Common Stock issued pursuant to the ARI Agreement are restricted under Rule 144 promulgated under the Securities Act.The Company issued theses shares pursuant to the registration exemptions of the Securities Act afforded the Company under Section 4(2) thereunder. On October 29, 2012, the Company issued an aggregate of 275,000 shares of Common Stock to the selling principal of Renew Resources, LLC, a South Carolina limited liability company (“Renew Resources”), pursuant to an Asset Purchase Agreement, dated October 9, 2012, as amended (the “Renew Resources Agreement”), by and among the Company, Renew Resources, the selling principal of Renew Resources (the “Renew Resources Selling Principal”), and GlyEco Acquisition Corp #5, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub #5”), in consideration for all of the glycol-related assets of Renew Resources. The shares of Common Stock issued pursuant to the Renew Resources Agreement are restricted under Rule 144 promulgated under the Securities Act.The Company issued theses shares pursuant to the registration exemptions of the Securities Act afforded the Company under Section 4(2) thereunder. On December 10, 2012, the Company issued an aggregate of 2,190,000 shares of Common Stock to eleven investors at a price of $0.50 per share (an aggregate purchase price of $1,095,000). The shares were issued pursuant to Section 4(2) and Rule 506 of Regulation D promulgated thereunder because such purchasers represented that they were “accredited investors” as such term is defined under the Securities Act and the sale did not involve any form of general solicitation or general advertising.The investors made investment representations that the shares were taken for investment purposes and not with a view to resale.The shares of Common Stock issued are restricted under Rule 144 promulgated under the Securities Act. 27 Table of Contents On December 10, 2012, the Company issued an aggregate of 3,000,000 shares of Common Stock to the sole shareholder of Full Circle Manufacturing Group, Inc., a New Jersey corporation (“Full Circle”), pursuant to a transaction (the “Full Circle Transaction”) by and among the Company, GlyEco Acquisition Corp. #4, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub #4”), Full Circle, and Joseph A. Ioia, sole shareholder of Full Circle (“Mr. Ioia”), in consideration for the worldwide right, title, and interest in the exclusive glycol remanufacturing process used by Full Circle and in exchange for the production of remanufactured glycol by Full Circle for the exclusive benefit of Acquisition Sub #4.The shares of Common Stock issued pursuant to the Full Circle Transaction are restricted under Rule 144 promulgated under the Securities Act.The Company issued theses shares pursuant to the registration exemptions of the Securities Act afforded the Company under Section 4(2) thereunder. Purchases of Equity Securities by the Issuer and Affiliated Purchasers None Item 6. Selected Financial Data Not Applicable Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations You should read the following discussion and analysis of our results of operations and financial condition for the years ended December 31, 2012, and December 31, 2011, with the audited Consolidated Financial Statements and related notes included elsewhere herein. The following discussion and analysis contains forward-looking statements that reflect our plans, estimates and beliefs, and which involve numerous risks and uncertainties, including, but not limited to, the risks and uncertainties described in Item 1A, “Risk Factors.” Actual results may differ materially from those contained in any forward-looking statements. Company Overview We are a green chemistry company that collects and recycles waste glycol into a reusable product that is sold to third party customers in the automotive and industrial end-markets.Our proprietary technology, GlyEco TechnologyTM, allows us to recycle all five types of waste glycol into a virgin-quality product usable for any glycol application.We are dedicated to conserving natural resources, limiting cradle to grave liability for waste generators, safeguarding the environment, and creating valuable green products. We currently operate at six facilities in the United States, with a combined recycling capacity over 7 million gallons per year.The facilities are located in (1) Minneapolis, Minnesota, (2) Indianapolis, Indiana, (3) Elizabeth, New Jersey (the “New Jersey Facility), (4) Rock Hill, South Carolina, (5) Tea, South Dakota, and (6) Newell, West Virginia (the “West Virginia Facility”).Our facilities in New Jersey and West Virginia are glycol concentrate facilities that receive shipments of waste glycol by third-party rail or truck carriers and recycle the waste glycol into a concentrate glycol.Normally, the waste glycol will be 65 to 70 percent glycol before being recycled into a concentrate.Our facilities in Minnesota, South Carolina, Indiana, and South Dakota are 50/50 antifreeze facilities that employ truck drivers to pick up waste antifreeze from vehicle repair shops and other waste antifreeze producers, transport the material to their recycling facilities, recycle the material into a 50/50 antifreeze, and resell the material often to the same customers that generates waste antifreeze.The waste glycol is normally between 40 to 48 percent glycol concentration at our 50/50 antifreeze facilities.At times, we receive material that is unable to be recycled into a reusable product, which is disposed in compliance with the relevant regulations. During 2013, we plan to integrate and increase the sales of our recent acquisitions while implementing our GlyEco Technology™ at the New Jersey Facility to produce Type I glycol in commercial quantities.Implementation of the GlyEco TechnologyTM requires a retrofit to the existing New Jersey Facility.The retrofit costs approximately $2,000,000, and we expect to complete the process in 2013.Upon completion of the retrofit, we anticipate to ramp up our volumes and plan to run a processing capacity run rate of 10 million gallons per year at the New Jersey Facility.We plan to upgrade, expand, and implement the GlyEco TechnologyTM at the other facilities as feedstock sources and volumes expand. The New Jersey Facility is operated at our direction by Full Circle Manufacturing Group, Inc., a New Jersey corporation (“Full Circle”), per the terms of a Manufacturing and Distribution Agreement (the “M&D Agreement”) entered into on December 10, 2012, between Full Circle and GlyEco Acquisition Corp. #4, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub #4). Once implemented, Full Circle will operate the GlyEco Technology™ at our instruction to produce Type 1 glycol for our sole benefit (see Transaction with Full Circle Manufacturing Group, Inc. – New Jersey Facility above). 28 Table of Contents In addition to integrating our recent acquisitions and implementing our GlyEco Technology™ at the New Jersey Facility, we continue to explore additional acquisitions and seek to create strategic alliances with companies producing or aggregating waste glycol.In the United States, we have entered into a preliminary agreement to acquire a company in Norcross, Georgia (see below), a definitive asset purchase agreement with a company in Lakeland, Florida (see below), and we are in ongoing discussions with a number of other companies to acquire their glycol recycling businesses.Internationally, we are exploring several different strategic partnerships and business models to implement our GlyEco Technology™. in Europe, China, Southeast Asia, Mexico, and South America. Strategy Our strategy is to continue to expand our customer base, both in the regions we currently serve and in new regions across North America and abroad.The principal elements of our business strategy are to: Integrate and Increase Profits.We intend to fully integrate and implement best practices across all aspects of our operating facilities, including financial, staffing, technology, products and packaging, and compliance.Our customers and partners require high levels of regulatory and environmental compliance, which we intent to emphasize through employee training, facility policies and procedures, and ongoing analysis of operating performance.We intend to implement new accounting, invoicing, and logistics management systems.We intend to implement the full GlyEcoTM brand via marketing initiatives and product packaging.We believe all of these measures will increase the quality service we can provide to customers, increase the visibility of the Company, and maximize profitability. Expand Feedstock Supply Volume.We intend to expand our feedstock supply volume by growing our relationships with direct waste generators and indirect waste collectors.We plan to increase the volume we collect from direct waste generators in the following ways: stress segregation from other liquid wastes and a focus on waste glycol recovery to our existing customers; attract new waste generator customers by displacing incumbent waste collector through product quality and customer service value propositions; and attract new waste generators in territories that we do not currently serve.We plan to increase the volume we collect from indirect waste collectors by implementing specific sales programs and increasing personnel dedicated to sales generation. Complete Retrofit and Upgrade at the New Jersey Facility.We intend to upgrade and expand the New Jersey Facility to produce commercial volumes of Type 1 material.While the facility continues to operate in its previous state, we are currently in the process of fully implementing the GlyEco TechnologyTM—consisting of a $2 million investment in equipment and build-out services to upgrade and expand the facility. Pursue Selective Strategic Relationships or Acquisitions.In addition to the current acquisition targets that we have come to agreement with, we intend to grow our market share by consolidating feedstock supply through partnering with waste collection companies or acquiring other glycol recycling companies.We plan to focus on partnerships and acquisitions that not only add revenue and profitability to our financials but those that have long-term growth potential and fit with the overall goals of the Company. Enter International Markets.We intend to move our operations and technology into international markets in the next twelve to eighteen months.We have developed several relationships in markets where we believe glycol recycling is an underserved market, including Europe, Asia, Mexico, and South America.We believe that moving into international markets will further establish the Company as a leader in glycol recycling and will add profits to the bottom line. Results of Operations Fiscal Year ended December 31, 2012 to Fiscal Year Ended December 31, 2011 Net Sales For the fiscal year ended December 31, 2012, Net Sales were $1,266,295, compared to $824,289 for the year ended December 31, 2011, an increase of $442,006 or 53.6%.The increase in Net Sales was due to a price increase for the material processed at our facility in West Virginia as well as the associated net sales from the acquisitions of Recycool, Renew Resources and ARI.Net Sales was earned from our existing operations with one customer located in West Virginia and from the operations of the Company’s newly acquired wholly-owned subsidiaries: Recycool, Renew Resources and ARI. 29 Table of Contents Cost of Goods Sold For the fiscal year ended December 31, 2012, our Costs of Good Sold increased to $1,021,332 from $663,689 for the fiscal year ended December 31, 2011, representing an increase of $357,643, or approximately 53.9%.The increase in Cost of Goods Sold was due to the associated Cost of Goods Sold from theacquisitions of Recycool, Renew Resources and ARI, the disposal of waste glycol that could not be processed in the third quarter of 2011, as well as an increase in processing costs at the facility in West Virginia. Costs of Good Sold consist of costs to purchase, transport, store and process the raw materials.We sometimes receive raw materials (used antifreeze) at no cost to the Company. This can have an impact on our reported consolidated gross profit. Gross Profit For the fiscal year ended December 31, 2012, we realized a gross profit of $244,963, compared to $160,600 for the year ended December 31, 2011, a positive increase of $84,363 or52.5%.The increase in Gross Profit was primarily due to the acquisitions of Recycool, Renew, Resources and ARI.Our Gross Profit Margin for the fiscal year ended December 31, 2012 was approximately 19%, compared to approximately 19% for the fiscal year ended December 31, 2011. Operating Expenses For the year ended December 31, 2012, operating expenses increased to $1,930,439 from $587,635 for the year ended December 31, 2011, representing an increase of $1,342,804, or approximately 228.5%.Operating expenses consist of Consulting Fees, Legal and Professional Fees and General and Administrative Expenses. The increase is primarily due to a reduction in Legal and Professional Fees as a result of a credit from a service provider in the third quarter of 2011.The increase is also attributable to the Company’s expansion through its acquisition strategy and related costs to fund operations. Consulting Fees consist of marketing, administrative and management fees paid under consulting agreements.Consulting Fees increased to $623,949 for the fiscal year ended December 31, 2012 from $406,790 for the fiscal year ended December 31, 2011, representing an increase of $217,159, or approximately 53.4%.The increase is primarily attributable to the Company’s expansion through its acquisition strategy and related costs to fund operations. Salaries and Wages consist of wages, and taxes paid on behalf of the employee.Salaries and Wages increased to $467,023 for the year ended December 31, 2012 from $0 for the year ended December 31, 2011, representing an increase of $467,023, or 100%.The increase is due to the addition of John Lorenz, CEO, as an employee, three consultants who became employees, and the hiring of a Senior Engineer and a Legal Analyst. Share-Based Compensation consists of options issued to consultants and employees in consideration for services provided to the Company. Share-Based Compensation increased to $124,660 for the year ended December 31, 2012 from $0 for the year ended December 31, 2011, representing an increase of $124,660, or 100%.Share-Based Compensation is valued according the Black-Scholes Merton (“BSM”) option-pricing model. The increase is due to the fact that options issued in 2011 while the Company was privately held were assigned a value of $0 by the BSM.No options were issued in 2011 after the reverse merger by which the Company became a public entity. Legal and Professional Fees consist of legal, outsourced accounting services, corporate tax and SEC audit services.For the fiscal year ended December 31, 2012, Legal and Professional Fees increased to $300,674 from $39,629 for the fiscal year ended December 31, 2011, representing an increase of $261,045 or approximately 658.7%.The increase is primarily due to a reduction in Legal and Professional Fees as a result of a credit from a service provider in the third quarter of 2011.The increase is also attributable to the Company’s expansion through its acquisition strategy and related costs to fund operations. General and Administrative (G&A) Expenses consist of general operational costs of our business. For the fiscal year ended December 31, 2012, G&A Expenses increased to $414,133 from $141,216 for the fiscal year ended December 31, 2011, representing an increase of $272,917, or approximately 193.3%.This increase is primarily due to the acquisitions of our subsidiaries, Recycool, Renew Resources and ARI, and the associated costs of building out our infrastructure to support future growth of the Company. Other Income and Expenses For the fiscal year ended December 31, 2012, Other Income and Expenses increased to $184,354 from $165,136 for the fiscal year ended December 31, 2011, representing an increase of $19,218, or approximately 11.6%.Other Income and Expenses consist of Interest Income, Interest Expense and Gain on the Disposition of Assets. Interest Income consists of the interest earned on the Company’s corporate bank account.Interest Income for the fiscal year ended December 31, 2012 increased to $1,206 from $375 for the fiscal year ended December 31, 2011, representing an increase of $831 or approximately 221.3%.The increase was due to larger cash holdings in a money market account. Interest Expense consists of accrued and unpaid interest on the Company’s outstanding indebtedness.As stated under “Liquidity & Capital Resources” below, 97% of the Company's outstanding indebtedness consists of accrued and unpaid interest on the convertible secured promissory note in the principal amount of $1,000,000 held by Leonid Frenkel (the “Frenkel Convertible Note”), subject to the Company’s Second Forbearance Agreement due on March 31, 2012 (discussed below). For the fiscal year ended December 31, 2012, Interest Expense increased to $185,561 from $149,601 for the fiscal year ended December 31, 2011, representing an increase of $4,050 or approximately 2.2%.There was no substantive change in the interest expense. 30 Table of Contents Gain on Fixed Assets consists of gains on the sale of equipment that had been previously impaired. For the year ended December 31, 2012 the Gain on Fixed Assets decreased to $0 from $16,000 for the year ended December 31, 2011, representing a decrease of 100%. In the third quarter of 2011, the Company sold equipment that had been previously impaired and assessed to have no value. Liquidity & Capital Resources; Going Concern As of December 31, 2012, we had $1,342,173 in current assets, consisting of $1,153,941 in cash, $116,963 in accounts receivable, $12,550 in prepaid expenses, and $58,719 in inventories. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As of December 31, 2012, the Company has yet to achieve profitable operations and is dependent on its ability to raise capital from stockholders or other sources to sustain operations and to ultimately achieve viable operations. These consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. Our plans to address these matters include, raising additional financing through offering its shares of capital stock in private and/or public offerings of its securities and through debt financing if available and needed. There can be no assurances, however, that the Company will be able to obtain any financings or that such financings will be sufficient to sustain its business operation or permit the Company to implement its intended business strategy.The Company plans to become profitable by upgrading the capacity and capabilities at its existing operating facility, continuing to implement its patent-pending technology in international markets, and acquiring profitable glycol recycling companies, which are looking to take advantage of the Company’s public company status and improve their profitability through a combined synergy. We have acquired four glycol recycling businesses, and are in discussions with five other companies to acquire their glycol recycling businesses. We intend to expand customer and supplier bases once operational capacity and capabilities have been upgraded. As of and for the years ended December 31, 2012 and 2011, our auditors have expressed substantial doubt that the Company will continue as a going concern. The table below sets forth certain information about the Company’s liquidity and capital resources for the fiscal years ended December 30, 2012 and 2011: For the Fiscal Year Ended December 31, 2012 December31, 2011 Net cash (used in) operating activities $ ) $ ) Net cash (used in) investing activities $ ) $ - Net cash provided by financing activities $ $ Net increase (decrease) in cash and cash equivalents $ $ Cash - beginning of period $ $ Cash - end of period $ $ The Company does not currently have sufficient capital to sustain its operations for the next 12 months. To date, the Company has financed its operations from the Frenkel Convertible Note (as discussed below) and private sales of its securities exempt from the registration requirements of the Securities Act of 1933, as amended. During the fiscal year ended December 31, 2012, the Company raised $4,404,264 from private sales of its securities. Frenkel Convertible Note On August 9, 2008, Global Recycling issued a convertible promissory note to Leonid Frenkel, a principal stockholder, registered in the name of “IRA FBO Leonid Frenkel,” for $1,000,000 and bearing interest at 10.0% per annum (the “Frenkel Convertible Note”). Interest payments were due semi-annually in cash or shares of Global Recycling common stock. The Frenkel Convertible Note was convertible into 575,350 shares, at any time prior to maturity, at the option of the holder, into Global Recycling common stock at a conversion price of $2.50 per share. The Frenkel Convertible Note was secured by a lien on Global Recycling’s provisional patent application, including the GlyEco Technology Patent. The holder was also granted 480,000 warrants at $0.025 per share at the time the Frenkel Convertible Note was issued. The warrants expire on September 8, 2013. Nonpayment of the principal or interest due and payable within 10 days of such amount being due is an “Event of Default” under the terms of the Frenkel Convertible Note. An Event of Default may also occur if Global Recycling breaches any material terms of the Frenkel Convertible Note, files bankruptcy or ceases operations. In the event of default, at the holder’s election, the outstanding principal and unpaid accrued interest of the Frenkel Convertible Note may be due and payable immediately. 31 Table of Contents The Frenkel Convertible Note matured on August 9, 2010. However, Global Recycling entered into a Forbearance Agreement, dated August 11, 2010 (the “First Forbearance Agreement”), with Mr. Frenkel. The First Forbearance Agreement extended the maturity date of the Frenkel Convertible Note to March 31, 2012, and the interest rate was retroactively increased to 12.5% per annum, effective March 9, 2010. Also, the First Forbearance Agreement modified the default terms of the Frenkel Convertible Note such that the interest rate on the outstanding principal and unpaid accrued interest under the Frenkel Convertible Note would increase to 18% per annum upon the occurrence of an Event of Default. In connection with the First Forbearance Agreement, the Company issued to Mr. Frenkel warrants to purchase 400,000 share of Global Recycling Common Stock at $.00025 per share with an expiration of December 31, 2011.Mr. Frenkel did not exercise any of these warrants before their expiration. The First Forbearance Agreement expired on November 30, 2010 because the Company did not pay the interest due by this date. Subsequently, based on the terms of the First Forbearance Agreement, the Frenkel Convertible Note became payable on demand. Mr. Frenkel agreed to extend the expiration date for the payment of the interest due, rather than exercise his right to perfect his interest in the collateral that secures the loan. On May 25, 2011, Global Recycling entered into a second forbearance agreement (the “Second Forbearance Agreement”) with Mr. Frenkel. The terms of the Frenkel Convertible Note, the maturity date of March 31, 2012, and the interest rate of 12.5% per annum remained unchanged from the First Forbearance Agreement. Pursuant to the Second Forbearance Agreement, Global Recycling granted Mr.Frenkel warrants to purchase up to 1,000,000 shares of Global Recycling common stock for $.0001 per share until May 25, 2015. The warrant agreement provides that the warrant shares shall not be reduced for a reverse stock split. The Second Forbearance Agreement expired on December 31, 2011 because the Company did not pay the accrued and payable interest of $431,692.As a result of failing to pay the interest due, the Company is in default on the Frenkel Convertible Note. Pursuant to the Merger, the Company assumed the Frenkel Convertible Note, Second Forbearance Agreement and warrants issued by Global Recycling to Mr. Frenkel in connection with the Frenkel Convertible Note. On April 3, 2012, GlyEco entered into a Note Conversion Agreement (the "Conversion Agreement") with Mr. Frenkel. The terms of the Conversion Agreement extend the maturity date for the Frenkel Convertible Note to December 31, 2013.Interest will continue to accrue at a rate of 12.5% compounding semi-annually. Any and all claims of demand arising from or related to a default on the Frenkel Convertible Note prior to the Conversion Agreement were waived by Mr. Frenkel.The Conversion Agreement further states that Mr. Frenkel will convert all money owed into a combination of Common and Preferred Stock on the date that the Company has received an aggregate of $5,000,000 in equity investment following the date of the Conversion Agreement. Four hundred and seventy thousand dollars ($470,000) of the debt will be converted into common stock at $1.00 per share or the price offered to any investor subsequent to the Conversion Agreement, if lower.The remainder will be converted into Series AA preferred stock at $1.00 per share or the price offered to any investor subsequent to the Conversion Agreement, if lower.The Series AA preferred stock shall in all features be the same as common stock, with two primary exceptions: (i) the Series AA preferredstock shall accrue a dividend of 12.5% per year, compounded semi-annually; and (ii) the Series AA preferred stock shall have priority in payment upon liquidation over common stock. On February 15, 2013, the Company satisfied the terms of the Note Conversion Agreement (the "Conversion Agreement"), which provided that the note held by Leonid Frenkel (the “Frenkel Convertible Note”) would convert into a combination of Common and Preferred Stock for all money owed on the date that the Company has received an aggregate of $5,000,000 in equity investment following the date of the Conversion Agreement. Upon satisfaction of these terms, the Company issued to the note holder 940,000 shares of Common Stock at a price of $0.50 per share and 2,342,612 shares of Preferred Stock at a price of $0.50 per share Private Financings On January 4, 2012, the Company sold an aggregate of 100,000 shares of Common Stock for the exercise of 100,000 warrants in consideration for $50,000 ($0.50 per share of Common Stock) under Section 4(2) and Rule 506 of Regulation D of the Securities Act. On January 17, 2012, the Company sold an aggregate of 30,000 shares of Common Stock to two investors in consideration for $15,000 ($0.50 per share of Common Stock) under Section 4(2) and Rule 506 of Regulation D of the Securities Act. On February 3, 2012, the Company sold an aggregate of 20,000 shares of Common Stock to a current unaccredited investor in consideration for $10,000 ($0.50 per share of Common Stock) under Section 4(2) and Rule 506 of Regulation D of the Securities Act. On March 30, 2012, the Company sold an aggregate of 250,000 shares of Common Stock to one investor in consideration for $250,000 ($1.00 per share of Common Stock) under Section 4(2) and Rule 506 of Regulation D of the Securities Act. 32 Table of Contents On April 9, 2012, the Company sold an aggregate of 300,000 shares of Common Stock to one investor in consideration for $300,000 ($1.00 per share of Common Stock) under Section 4(2) and Rule 506 of Regulation D of the Securities Act. On April 27, 2012, the Company sold an aggregate of 250,000 shares of Common Stock to one investor in consideration for $250,000 ($1.00 per share of Common Stock) under Section 4(2) and Rule 506 of Regulation D of the Securities Act. On April 30, 2012, the Company sold an aggregate of 100,000 shares of Common Stock for the exercise of 100,000 warrants in consideration for $50,000 ($0.50 per share of Common Stock) under Section 4(2) and Rule 506 of Regulation D of the Securities Act. On August 3, 2012, the Company sold an aggregate of 200,000 shares of Common Stock to one investor in consideration for $100,000 ($0.50 per share of Common Stock) under Section 4(2) and Rule 506 of Regulation D of the Securities Act. On August 28, 2012, the Company sold an aggregate of 600,000 shares of Common Stock to three investors in consideration for $300,000 ($0.50 per share of Common Stock) under Section 4(2) and Rule 506 of Regulation D of the Securities Act. On September 4, 2012, the Company sold an aggregate of 400,000 shares of Common Stock to one investor in consideration for $200,000 ($0.50 per share of Common Stock) under Section 4(2) and Rule 506 of Regulation D of the Securities Act. On September 12, 2012, the Company sold an aggregate of 50,000 shares of Common Stock to one investor in consideration for $25,000 ($0.50 per share of Common Stock) under Section 4(2) and Rule 506 of Regulation D of the Securities Act. On September 17, 2012, the Company sold an aggregate of 50,000 shares of Common Stock to one investor in consideration for $25,000 ($0.50 per share of Common Stock) under Section 4(2) and Rule 506 of Regulation D of the Securities Act. On September 28, 2012, the Company sold an aggregate of 80,000 shares of Common Stock to one investor in consideration for $40,000 ($0.50 per share of Common Stock) under Section 4(2) and Rule 506 of Regulation D of the Securities Act. On October 5, 2012, the Company sold an aggregate of 440,000 shares of Common Stock to two investors in consideration for $220,000 ($0.50 per share of Common Stock) under Section 4(2) and Rule 506 of Regulation D of the Securities Act. On October 9, 2012, the Company sold an aggregate of 250,000 shares of Common Stock to five investors in consideration for $125,000 ($0.50 per share of Common Stock) under Section 4(2) and Rule 506 of Regulation D of the Securities Act. On October 10, 2012, the Company sold an aggregate of 50,000 shares of Common Stock to one investor in consideration for $25,000 ($0.50 per share of Common Stock) under Section 4(2) and Rule 506 of Regulation D of the Securities Act. On October 16, 2012, the Company sold an aggregate of 360,000 shares of Common Stock to three investors in consideration for $180,000 ($0.50 per share of Common Stock) under Section 4(2) and Rule 506 of Regulation D of the Securities Act. On October 19, 2012, the Company sold an aggregate of 2,600,000 shares of Common Stock to fifteen investors in consideration for $1,300,000 ($0.50 per share of Common Stock) under Section 4(2) and Rule 506 of Regulation D of the Securities Act. On December 10, 2012, the Company sold an aggregate of 2,190,000 shares of Common Stock to eleven investors in consideration for $1,095,000 ($0.50 per share of Common Stock) under Section 4(2) and Rule 506 of Regulation D of the Securities Act. Off-balance Sheet Arrangements None The accompanying consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States, and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) and reflect all adjustments, consisting of normal recurring adjustments, which management believes are necessary to fairly present the financial position, results of operations and cash flows of the Company as of and for the years ended December 31, 2012 and 2011. 33 Table of Contents Summary of Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported revenues and expenses during the reporting periods. Because of the use of estimates inherent in the financial reporting process, actual results may differ significantly from those estimates. Cash and Cash Equivalents The Company maintains cash balances in a non-interest bearing account that currently does not exceed federally insured limits. For the purpose of the statements of cash flows, all highly liquid investments with a maturity of three months or less are considered to be cash equivalents. There were no cash equivalents as of December 31, 2012. Revenue Recognition Sales are recognized when the earnings process is complete, which occurs when products are shipped in accordance with terms of agreements, collection is probable and pricing is fixed or determinable. Cost of Goods Sold Cost of goods sold includes the cost paid for any products sold, including any costs for freight. Shipping costs passed to the customer, are netted against freight expenses, reducing cost of goods sold, are not considered material to the financial statement presentation. The Company does not carry inventory. When a customer order for product is received from a customer, the Company purchases from a supplier products formulated based on the Company’s proprietary additives and instructions. The product is then shipped from the vendor’s facility. At the time the product is shipped, the Company records a cost of goods sold expense. Inventory Inventories are reported at the lower of cost or market. The cost of feedstocks and additives and is determined on a the first-in, first-out (“FIFO”) basis. The Company periodically reviews its inventories for obsolete or unsalable items and adjusts its carrying value to reflect estimated realizable values. Fair Value of Financial Instruments The Company’s financial instruments include cash, accounts receivable, accounts payable, and a note payable convertible into 940,000 shares of the Company’s voting common stock and 2,292,924 in Series AA preferred stock.All instruments are accounted for on a historical cost basis, which, due to the short maturity of these financial instruments, approximates fair value at December 31, 2012 and 2011.The Company did not engage in any transaction involving derivative instruments. Net Loss Per Share Calculation Basic net loss per common share ("EPS") is computed by dividing income available to common stockholders by the weighted-average number of common shares outstanding for the period. Diluted earnings per shares is computed by dividing net income by the weighted average shares outstanding, assuming all dilutive potential common shares were issued, unless doing so is anti-dilutive. Property and Equipment Property and Equipment is stated at cost. The Company provides depreciation on the cost of its equipment using the straight-line method over an estimated useful life, ranging from five to twenty-five years, and zero salvage value. Expenditures for repairs and maintenance are charged to expense as incurred. 34 Table of Contents Intangible Assets - Trade Names, Intellectual Property and Goodwill The Company’s intangible assets are not amortized. Management reviews these assets for impairment annually and at other times when existing conditions raise substantial questions about their book values. A charge to impairment expense for impairment is recognized in the period which management determines that the assets are impaired. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. Provision for Taxes Income taxes are provided for based on the liability method of accounting. Under this approach, deferred income taxes are recorded to reflect the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts at each year-end.A valuation allowance is recorded against deferred tax assets since management cannot determine that the Company has met the "more likely than not" standard imposed by FASB Codification 740 to allow recognition of such as asset. Recently Issued Accounting Pronouncements As of and for the year ended December 31, 2012, the Company does not expect any of the recently issued accounting pronouncements to have a material impact on its consolidated financial condition or consolidated results of operations. FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K includes “forward-looking statements,” as that term is defined in Section 27A of the Securities Act of 1933 and Section 21E of the Exchange Act. All statements, other than statements of historical facts, included or incorporated in this Form 10-K could be deemed forward-looking statements, particularly statements about our plans, strategies and prospects under the headings “Business”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements are often characterized by the use of words such as “believes,” “estimates,” “expects,” “projects,” “may,” “will,” “intends,” “plans,” or “anticipates,” or by discussions of strategy, plans or intentions. Forward-looking statements are included, for example, in discussions regarding the manufactured housing industry and market, economic conditions and consumer confidence, our financial performance and operating results, our operational and legal risks, how we may be affected by governmental regulations and legal proceedings, the expected effect of certain risks and uncertainties on our business, financial condition and results of operations, the availability of favorable consumer and wholesale manufactured home financing, market interest rates and our investments, and the ultimate outcome of our commitments and contingencies. All forward-looking statements are subject to risks and uncertainties, many of which are beyond our control. As a result, our actual results or performance may differ materially from anticipated results or performance. Also, forward-looking statements are based upon management’s estimates of fair values and of future costs, using currently available information. Therefore, actual results may differ materially from those expressed or implied in those statements. Factors that could cause such differences to occur include, but are not limited to, those discussed under Item 1A, “Risk Factors,” and elsewhere in this Annual Report. We expressly disclaim any obligation to update any forward-looking statements contained in this Annual Report, whether as a result of new information, future events or otherwise. For all of these reasons, you are cautioned not to place undue reliance on any forward-looking statements included in this Annual Report. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Not Applicable 35 Table of Contents Item 8.Financial Statements and Supplementary Data. Immediately following are our audited consolidated financial statements and notes as of and for the years ended December 31, 2012 and 2011. Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statements of Shareholders' Deficit F-5 Consolidated Statements of Cash Flows F-6 Notes to the Consolidated Financial Statements F-7 F-1 Table of Contents Report of Independent Registered Public Accounting Firm Shareholders and Board of Directors GlyEco, Inc. Phoenix, Arizona We have audited the accompanying consolidated balance sheets of GlyEco, Inc., a Nevada corporation, as of December 31, 2012 and December 31, 2011, and the related consolidated statements of operations, shareholders' equity and cash flows for the two years then ended. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of GlyEco, Inc. as of December 31, 2012 and December 31, 2011, and the consolidated results of its operations and its cash flows for the two years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has not yet achieved profitable operations and is dependent on its ability to raise capital from stockholders or other sources and other factors to sustain operations. These factors, along with other matters set forth in Note 2, raise substantial doubt that the Company will be able to continue as a going concern.Management’s plan to address these matters is disclosed in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Jorgensen & Co. Jorgensen & Co. (a registered public accounting firm) April 15, 2013 Lehi, UT F-2 Table of Contents GLYECO, INC. AND SUBSIDIARIES Consolidated Balance Sheets For the years ended December 31, 2012 and 2011 Year Ended December 31, ASSETS Current Assets Cash $ $ Accounts receivable, net Prepaid expenses - Inventories - Total current assets $ $ Equipment Equipment - Accumulated depreciation ) - Total equipment, net - Other assets Goodwill - Other intangible assets - Total other assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Due to related parties Interest payable Convertible note payable Total liabilities Stockholders’ deficit Preferred stock: 10,000,000 shares authorized; $0.0001 par value; none issued as of December 31, 2012 and 2011, respectively - - Common stock: 300,000,000 shares authorized, $0.0001 par value; 36,149,991 and 22,858,235 shares issued and outstanding as of December 31, 2012 and 2011, respectively Additional paid-in capital Options and warrants outstanding Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and shareholders' equity $ $ See accompanying notes to the financial statements. F-3 Table of Contents GLYECO, INC. AND SUBSIDIARIES Consolidated Statements of Operations For the years ended December 31, 2012 and 2011 Year Ended December 31, Net sales $ $ Cost of goods sold Gross profit Operating expenses Consulting fees Salaries and wages - Share-based compensation - Legal and professional fees General and administrative Total operating expenses Loss from operations ) ) Other (income) and expenses Interest income ) ) Interest expense Gain on the disposition of assets - Total other income and expenses Loss before provision for income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Primary and fully diluted loss per share $ ) $ ) Weighted average common shares outstanding (basic and diluted) See accompanying notes to the financial statements. F-4 Table of Contents GLYECO, INC. AND SUBSIDIARIES Consolidated Statements of Shareholders’ Equity For the years ended December 31, 2012 and 2011 Common shares Par Value Additional Paid-in Capital Options and Warrants Accumulated Deficit Totals Balance – December 31, 2010 $ ) $ ) Common shares issued for cash Warrants and options exercised Warrants issued for forbearance agreement Adjustment - par value at time of merger - Net loss for the year ) ) Balance – December 31, 2011 $ ) $ ) Common shares issued for acquisition Common shares issued for intellectual property Common shares for cash Options for compensation Options for deferred compensation ) Warrants and options exercised 20 Net loss for the year ) ) Balance – December 31, 2012 $ ) $ See accompanying notes to the financial statements. F-5 Table of Contents GLYECO, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows For the years ended December 31, 2012 and 2011 Year Ended December 31, Net cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities Options granted for services Depreciation - (Increase) decrease in assets: Accounts receivable, net ) Prepaid expenses ) Inventories ) Increase (decrease) in liabilities: Accounts payable ) ) Related party payable ) Accrued interest Net cash used by operating activities ) ) Investing activities Purchase of equipment ) Purchase of intangible assets ) Net cash used in investing activities ) - Financing activities Proceeds from the sale of common stock Net cash provided by financing activities Increase (decrease) in cash for year Cash at the beginning of the year Cash at end of year $ Supplemental disclosure of cash flow information Interest paid during year $ $ - Taxes paid during year $ $ - Supplemental disclosure of non-cash items Common Stock issued for goodwill Common Stock issued for intellectual property Common Stock issued for other intangible assets Common Stock issued for property, plant and equipment See accompanying notes to the financial statements. F-6 Table of Contents GLYECO, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2012 and 2011 NOTE 1– Organization and Nature of Business GlyEco, Inc. (the “Company”) was formed in the State of Nevada on October 21, 2011. On October 21, 2011, the Company became a wholly-owned subsidiary of Environmental Credits, Inc. (“ECVL”). On November 21, 2011, ECVL merged itself into its wholly-owned subsidiary, GlyEco, Inc. (the “Reincorporation”).Upon the consummation of the Reincorporation, the Company was the surviving corporation and the Articles of Incorporation and Bylaws of the Company replaced the Certificate of Incorporation and Bylaws of ECVL. On November 28, 2011, the Company consummated a reverse triangular merger (the “Merger” or “Transaction”) as a tax-free reorganization within the meaning of Section 368 of the United States Internal Revenue Code of 1986, as amended, pursuant to an Agreement and Plan of Merger, dated November 21, 2011 (the “Merger Agreement”), with GRT Acquisition, Inc., a Nevada corporation and wholly-owned subsidiary of the Company, and Global Recycling Technologies, Ltd., a Delaware corporation and privately-held operating subsidiary (“Global Recycling”). Global Recycling was incorporated in Delaware on July 11, 2007. GRT Acquisition, Inc. was incorporated in the State of Nevada on November 7, 2011 for the purpose of the consummating the Merger. Pursuant to the Merger Agreement, GRT Acquisition, Inc. merged with and into Global Recycling, with Global Recycling being the surviving corporation and which resulted in Global Recycling becoming a wholly-owned subsidiary of the Company. The Company has principal offices in Phoenix, Arizona, and was formed to acquire the assets of companies in the business of recycling and processing waste ethylene glycol, and to apply a newly developed proprietary technology to produce ASTM E1177 Type I virgin grade recycled ethylene glycol to end users throughout North America. On December 30, 2011, Global Recycling’s wholly-owned subsidiary, Global Acquisition Corp. #6 (“Acquisition #6”), a Delaware corporation, was dissolved. Acquisition #6 ceased operations on December 31, 2009, when the assets (including rights to additive formula and goodwill) were sold in an exchange for the common shares of Global Recycling. Prior to its sale, Acquisition #6 operated as a chemical company selling additives used in producing antifreeze and heat transfer fluid from recycled ethylene glycol. Sales of additives were discontinued upon the sale of the assets effective December 31, 2009. On January 9, 2012, the Company, and its wholly-owned subsidiary, Global Recycling Technologies, Ltd., a Delaware corporation (“Global Recycling”), consummated a merger pursuant to which Global Recycling merged with and into the Company (the “Global Merger”), with the Company being the surviving entity. The 11,591,958 shares of common stock of Global Recycling (constituting 100% of the issued and outstanding shares of Global Recycling on the effective date of the Global Merger) held by the Company pursuant to the reverse merger consummated on November 28, 2011, were cancelled upon the consummation of the Merger. NOTE 2 – Basis of Presentation and Summary of Significant Accounting Policies Basis of Presentation The accompanying consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States, and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) and reflect all adjustments, consisting of normal recurring adjustments, which management believes are necessary to fairly present the financial position, results of operations and cash flows of the Company as of and for the years ended December 31, 2012 and 2011. Consolidation These consolidated financial statements include the accounts of GlyEco, Inc, and its wholly-owned subsidiaries. All intercompany accounting transactions have been eliminated.The subsidiaries include: GlyEco Acquisition Corp #1 (“Acquisition Sub #1); GlyEco Acquisition Corp #2 (“Acquisition Sub #2); GlyEco Acquisition Corp #3 (“Acquisition Sub #3); GlyEco Acquisition Corp #4 (“Acquisition Sub #4); GlyEco Acquisition Corp #5 (“Acquisition Sub #5); and GlyEco Acquisition Corp #6 (“Acquisition Sub #6). F-7 Table of Contents GLYECO, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2012 and 2011 Summary of Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported revenues and expenses during the reporting periods. Because of the use of estimates inherent in the financial reporting process, actual results may differ significantly from those estimates. Going Concern The consolidated financial statements as of and for the two years ended December 31, 2012 have been prepared assuming that the Company will continue as a going concern.As of December 31, 2012, the Company has yet to achieve profitable operations and is dependent on its ability to raise capital from stockholders or other sources to sustain operations and to ultimately achieve viable operations. The consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. Management’s plans to address these matters include, raising additional financing through offering its shares of capital stock in private and/or public offerings of its securities and through debt financing if available and needed. The Company plans to become profitable by upgrading the capacity and capabilities at its existing operating facility, continuing to implement its patent-pending technology in international markets, and acquiring profitable glycol recycling companies, which are looking to take advantage of the Company’s public company status and improve their profitability through a combined synergy. The Company intends to expand customer and supplier bases once operational capacity and capabilities have been upgraded. Cash and Cash Equivalents As of December 31, 2012, the Company maintained cash balances in a non-interest bearing account that currently does exceed federally insured limits. For the purpose of the statements of cash flows, all highly liquid investments with a maturity of three months or less are considered to be cash equivalents. There were no cash equivalents as of December 31, 2012. Revenue Recognition The Company recognizes revenue and gains when earned and related costs of sales and expenses when incurred. The Company recognizes revenue in accordance with Accounting Standards Codification Section 605-10-599, Revenue Recognition, Overall, SEC Materials ("Section 605-10-599"). Section 605-10-599 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred or services rendered; (3) the fee is fixed and determinable; and (4) collectability is reasonably assured. Cost of products sold consists of the cost of the purchased goods and labor related to the corresponding sales transaction. When a right of return exists, the Company defers revenues until the right of return expires. The Company recognizes revenue from services at the time the services are completed. Cost of Goods Sold Cost of goods sold includes the cost paid for any products sold, including any costs for freight. Shipping costs passed to the customer, are netted against freight expenses, reducing cost of goods sold, are not considered material to the financial statement presentation. Inventory Inventories are reported at the lower of cost or market. The cost of feedstocks and additives and is determined on a the first-in, first-out (“FIFO”) basis. The Company periodically reviews its inventories for obsolete or unsalable items and adjusts its carrying value to reflect estimated realizable values. Fair Value of Financial Instruments The Company’s financial instruments include cash, accounts receivable, accounts payable, and a note payable convertible into 940,000 shares of the Company’s voting common stock and 2,292,924 in Series AA preferred stock.All instruments are accounted for on a historical cost basis, which, due to the short maturity of these financial instruments, approximates fair value at December 31, 2012 and 2011.The Company did not engage in any transaction involving derivative instruments. F-8 Table of Contents GLYECO, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2012 and 2011 Net Loss per Share Calculation Net loss per share is provided in accordance with FASB ASC 260-10, “Earnings per Share”. Basic net loss per common share ("EPS") is computed by dividing income available to common stockholders by the weighted-average number of common shares outstanding for the period. Diluted earnings per share is computed by dividing net income by the weighted average shares outstanding, assuming all dilutive potential common shares were issued, unless doing so is anti-dilutive. The weighted-average number of common shares outstanding for computing basic EPS for the years ended December 31, 2012 and 2011 were 26,402,477 and 11,036,552 respectively. Accounts Receivable Accounts receivable are recognized and carried at the original invoice amount less an allowance for expected uncollectible amounts. Inherent in the assessment of the allowance for doubtful accounts are certain judgments and estimates including, among others, the customer’s willingness or ability to pay, the Company’s compliance with customer invoicing requirements, the effect of general economic conditions and the ongoing relationship with the customer. Accounts with outstanding balances longer than the payment terms are considered past due. The Company writes off trade receivables when it determines that they have become uncollectible. Bad debt expense is reflected as a component of general and administrative expenses in the consolidated statements of operations. The following table summarizes activity for allowance for doubtful accounts: Beginning balance as of January 1, $ - - Bad debt expense - Charge offs, net - - Ending balance as of December 31, $ - Property and Equipment Property and Equipment is stated at cost. The Company provides depreciation on the cost of its equipment using the straight-line method over an estimated useful life, ranging from five to twenty-five years, and zero salvage value. Expenditures for repairs and maintenance are charged to expense as incurred. Intangible Assets - Trade Names, Intellectual Property and Goodwill The Company’s intangible assets are not amortized. Management reviews these assets for impairment at least on an annual basis and at other times when existing conditions raise substantial questions about their book values. A charge to impairment expense for impairment is recognized in the period which management determines that the assets are impaired. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. Provision for Taxes The Company accounts for its income taxes in accordance with Income Taxes Topic of the FASB ASC 740, which requires recognition of deferred tax assets and liabilities for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in operations in the period that includes the enactment date. F-9 Table of Contents GLYECO, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2012 and 2011 Stock Based Compensation The Company recognizes stock-based compensation in accordance with ASC Topic 718 “Stock Compensation”, which requires the measurement and recognition of compensation expense for all share-based payment awards made to employees and directors including employee stock options and employee stock purchases related to an Employee Stock Purchase Plan based on the estimated fair values. For non-employee stock-based compensation, we have adopted ASC Topic 505 “Equity-Based Payments to Non-Employees”, which requires stock-based compensation related to non-employees to be accounted for based on the fair value of the related stock or options or the fair value of the services on the grant date, whichever is more readily determinable in accordance with ASC Topic 718. Recently Issued Accounting Pronouncements As of and for the year ended December 31, 2012, the Company does not expect any of the recently issued accounting pronouncements to have a material impact on its consolidated financial condition or consolidated results of operations. NOTE 3 – Acquisitions, Goodwill and Intangible Assets Acquisition of Recycool, Inc. As previously reported by the Company on a Form 8-K/A filed with the Commission on January10, 2012, on January 4, 2012, the Company acquired Recycool, Inc., a Minnesota corporation (“Recycool”), pursuant to an Asset Purchase Agreement, dated December 16, 2011, as amended (the “Recycool Agreement”), by and among the Company, Recycool, the selling principals of Recycool (collectively, the “Recycool Selling Principals”), and GlyEco Acquisition Corp. #1, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub #1”). Recycool operates a business located in Minneapolis, Minnesota, relating to the processing of used glycol streams, primarily used antifreeze, and selling glycol as remanufactured product, including the collection and distribution businesses relating thereto. Pursuant to the Recycool Agreement, the Company (through Acquisition Sub #1) acquired the business and all of the glycol-related assets of Recycool, consisting of Recycool’s personal property (equipment, tools, machinery, furniture, supplies, materials and other tangible personal property), inventory, intangible property, contractual rights, books and records, intellectual property, accounts receivable (excluding trade accounts receivable equal to or greater than 90 days), goodwill and miscellaneous assets, in consideration for an aggregate purchase price of $543,750, consisting entirely of 543,750 unregistered shares of the Company’s Common Stock. Acquisition of Antifreeze Recycling, Inc. As previously reported by the Company on a Form 8-K/A filed with the Commission on November 1, 2012, on October 26, 2012, the Company acquired Antifreeze Recycling, Inc., a South Dakota corporation (“ARI”), pursuant to an Asset Purchase Agreement, dated October 9, 2012, as amended (the “ARI Agreement”), by and among the Company, ARI, Mr. Robert J. Kolhoff, the selling principal of ARI (the “ARI Selling Principal”), and GlyEco Acquisition Corp. #6, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub #6”). ARI operates a business located in Tea, South Dakota, relating to processing used glycol streams, primarily used antifreeze, and selling glycol as remanufactured product. Pursuant to the ARI Agreement, the Company (through Acquisition Sub #6) acquired the business and all of the glycol-related assets of ARI, free and clear of any liabilities or encumbrances, consisting of ARI’s personal property (equipment, tools, machinery, furniture, supplies, materials, and other tangible personal property), inventory, intangible property, contractual rights, books and records, intellectual property, accounts receivable (excluding trade accounts receivable equal to or greater than 90 days), goodwill, and miscellaneous assets, in consideration for an aggregate purchase price of $450,000, consisting of 361,200 unregistered shares of the Company’s Common Stock (subject to adjustment as provided in the ARI Agreement) and satisfaction of ARI’s outstanding debt in an amount of $88,800, which was paid upon the completion of the acquisition. F-10 Table of Contents GLYECO, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2012 and 2011 Acquisition of Renew Resources, LLC As previously reported by the Company on a Form 8-K/A filed with the Commission on November 2, 2012, on October 26, 2012, the Company acquired Renew Resources, LLC, a South Carolina limited liability company (“Renew Resources”), pursuant to an Asset Purchase Agreement, dated October 9, 2012, as amended (the “Renew Resources Agreement”), by and among the Company, Renew Resources, Mr. Todd M. Bernard, the selling principal of Renew Resources (the “Renew Resources Selling Principal”), and GlyEco Acquisition Corp. #5, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub #5”). Renew Resources operates a business located in Rock Hill, South Carolina, involving the collection and recycling of several types of waste material, including waste glycol.The Renew Resources Agreement concerns Renew Resources’ waste glycol recycling business, relating to the processing of used glycol steams, primarily used antifreeze, and selling glycol as remanufactured product. Pursuant to the Renew Resources Agreement, the Company (through Acquisition Sub #5) acquired the business and all of the glycol-related assets of Renew Resources, free and clear of any liabilities or encumbrances, consisting of Renew Resource’s personal property (equipment, tools, machinery, furniture, supplies, materials, and other tangible personal property), inventory, intangible property, contractual rights, books and records, intellectual property, accounts receivable (excluding trade accounts receivable equal to or greater than 90 days), goodwill, and miscellaneous assets, in consideration for an aggregate purchase price of $325,000, consisting of a $15,000 cash payment, 275,000 unregistered shares of the Company’s Common Stock (subject to adjustment as provided in the Renew Resources Agreement), and satisfaction of Renew Resources’ outstanding debt in an amount of $35,000, which was paid upon the completion of the acquisition. Transaction with Full Circle Manufacturing Group, Inc. – New Jersey Facility As previously reported by the Company on a Form 8-K filed with the Commission on December 13, 2012, on December 10, 2012, the Company and GlyEco Acquisition Corp. #4, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub #4”) entered into a transaction (the “Full Circle Transaction”) with Full Circle Manufacturing Group, Inc., a New Jersey corporation (“Full Circle”), and Mr. Joseph Ioia, the sole shareholder of Full Circle (“Mr. Ioia”). Full Circle operates a business located in Elizabeth, New Jersey, relating to processing recyclable glycol streams and selling glycol as remanufactured product.It is one of the largest glycol recyclers in North America. The Full Circle Transaction is comprised of multiple agreements, including a Manufacturing and Distribution Agreement (the “M&D Agreement”) by and between Acquisition Sub #4 and Full Circle, and an Assignment of Intellectual Property (the “IP Assignment”) by and between the Company and Mr. Ioia. Pursuant to the M&D Agreement, Full Circle agreed to perform the manufacturing and distribution services relating to its glycol recycling business, at Acquisition Sub #4’s direction, using the IP (as defined below) acquired by Acquisition Sub #4, equipment and premises leased by Acquisition Sub #4, and once implemented, the GlyEco Technology™, to exclusively produce remanufactured glycol for the sole benefit of Acquisition Sub #4. Pursuant to the IP Assignment, Mr. Ioia sold to Acquisition Sub #4 the worldwide right, title, and interest in the exclusive glycol remanufacturing process (the “IP”) used by Full Circle in consideration for $2,000,000 provided by the Company.Furthermore, Acquisition Sub #4 licensed the IP to Mr. Ioia, and Mr. Ioia sub-licensed the IP to Full Circle, for the purpose of executing the M&D Agreement described above. As additional consideration to Mr. Ioia, the Company issued 3,000,000 unregistered shares of the Company’s Common Stock, par value $0.0001, valued at $0.50 per share.The Company entered into an Escrow Agreement with Mr. Ioia by which an escrow agent will hold 1,000,000 of those shares in escrow for one year to secure performance of the Full Circle Transaction. Mr. Ioia became a director of the Company on January 15, 2013. F-11 Table of Contents GLYECO, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2012 and 2011 Goodwill and Intangible Assets December 31 Trade names and trademarks $ - Customer lists - Intellectual property - Total intangible assets $ - - Goodwill $ - NOTE 4 – Accounts Receivable As of December 31, 2012 and 2011, the Company’s net accounts receivable was $116,963 and $35,098, respectively. NOTE 5 – Inventory As of December 31, 2012 and 2011, the Company’s total inventories were $58,719 and $0, respectively. December 31 Work in process $ - Raw materials - Finished goods - Total inventories $ - NOTE6 – Equipment As of December 31, 2012 and 2011, the equipment is being reflected net of accumulated depreciation as $685,406 and $0, respectively. December 31 Machinery and equipment $ - Buildings and improvements - - Land and improvements - - Construction in process - - Total property, plant and equipment - Accumulated depreciation (70,641 ) - Property, plant and equipment, net $ - NOTE7 – Major Customers and Suppliers For the year ended December 31, 2012, one customer accounted for approximately 62% of the Company’s revenues.In 2011, the same customer accounted for approximately 100% of the Company’s revenues. With the Company’s three acquisitions, it no longer relies on one customer for 100% of its consolidated net revenues. F-12 Table of Contents GLYECO, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2012 and 2011 NOTE8 – Convertible Note Payable On April 3, 2012, the Company entered into a Note Conversion Agreement (the "Conversion Agreement") with the note holder. The terms of the Conversion Agreement extend the maturity date for the convertible note held by Leonid Frenkel (the “Frenkel Convertible Note”) to December 31, 2013.Interest will continue to accrue at a rate of 12.5% compounding semi-annually. Any and all claims of demand arising from or related to a default on the Frenkel Convertible Note prior to the Conversion Agreement were waived by the note holder.The Conversion Agreement further states that the note holder will convert all money owed into a combination of Common and Preferred Stock on the date that the Company has received an aggregate of $5,000,000 in equity investment following the date of the Conversion Agreement. Four hundred seventy thousand dollars ($470,000) of the debt will be converted into common stock at $1.00 per share or the price offered to any investor subsequent to the Agreement, if lower.The remainder will be converted into Series AA preferred stock at $1.00 per share or the price offered to any investor subsequent to the Agreement, if lower.The Series AA preferred stock shall in all features be the same as common stock, with two primary exceptions: (i) the Series AA preferred stock shall accrue a dividend of 12.5% per year, compounded semi-annually; and (ii) the Series AA preferred stock shall have priority in payment upon liquidation over common stock.As of December 31, 2012 this debt, including principal and interest, totaled $1,616,462. The terms of the Conversion Agreement were satisfied on February 15, 2013.Further details are provided under Note 14 – Subsequent Events, following the caption “Convertible Note.” NOTE9 – Stockholders’ Equity Preferred Stock As of December 31, 2012 and 2011, the Company has no preferred shares outstanding.The Company's articles of incorporation authorize the Company to issue up to 10,000,000 shares of $0.0001 par, preferred shares having preferences to be determined by the Board of Directors for dividends, and liquidation of the Company's assets. Common Stock As of December 31, 2012 and 2011, the Company has 300,000,000, $0.0001 par value shares of common stock authorized. The common shareholders are entitled to one vote for each share on matters submitted to a vote to shareholders, and to share pro rata in all dividends payable on common stock after payment of dividends on any preferred shares having preference in payment of dividends. On January 4, 2012, the Company issued an aggregate of 543,750 shares of Common Stock to the three Selling Principals of Recycool, Inc., a Minnesota corporation (“Recycool”), pursuant to an Asset Purchase Agreement, dated December 16, 2011, as amended (the “Recycool Agreement”), by and among the Company, Recycool, the Selling Principals, and GlyEco Acquisition Corp #1, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub”) in consideration for business, properties and substantially of the assets of Recycool. On January 4, 2012, the Company issued an aggregate of 100,000 shares of Common Stock for the exercise of 100,000 warrants at anexercise price of $.50 per share. On January 17, 2012, the Company issued an aggregate of 30,000 shares of Common Stock to two investors at a price of $0.50 per share. On February 3, 2012, the Company issued an aggregate of 20,000 shares of Common Stock to a current investor at a price of $0.50 per share. On March 30, 2012, the Company issued an aggregate of 250,000 shares of Common Stock to one investor at a price of $1.00 per share. On April 9, 2012, the Company issued an aggregate of 300,000 shares of Common Stock to one investor at a price of $1.00 per share. F-13 Table of Contents GLYECO, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2012 and 2011 On April 27, 2012, the Company issued an aggregate of 250,000 shares of Common Stock to one investor at a price of $1.00 per share. On April 30, 2012, the Company issued an aggregate of 100,000 shares of Common Stock for the exercise of 100,000 warrants at anexercise price of $.50 per share. On August 3, 2012, the Company issued an aggregate of 200,000 shares of Common Stock to a current investor at a price of $0.50 per share. On August 28, 2012, the Company issued an aggregate of 600,000 shares of Common Stock to three investors at a price of $0.50 per share. On September 4, 2012, the Company issued an aggregate of 400,000 shares of Common Stock to a current investor at a price of $0.50 per share. On September 12, 2012, the Company issued an aggregate of 50,000 shares of Common Stock to a one investor at a price of $0.50 per share. On September 17, 2012, the Company issued an aggregate of 50,000 shares of Common Stock to a one investor at a price of $0.50 per share. On September 28, 2012, the Company issued an aggregate of 80,000 shares of Common Stock to a current investor at a price of $0.50 per share. On October 5, 2012, the Company issued an aggregate of 440,000 shares of Common Stock to two investors at a price of $0.50 per share. On October 9, 2012, the Company issued an aggregate of 250,000 shares of Common Stock to five investors at a price of $0.50 per share. On October 10, 2012, the Company issued an aggregate of 50,000 shares of Common Stock to one investor at a price of $0.50 per share. On October 16, 2012, the Company issued an aggregate of 360,000 shares of Common Stock to three investors at a price of $0.50 per. On October 19, 2012, the Company issued an aggregate of 2,600,000 shares of Common Stock to fifteen investors at a price of $0.50 per share. On October 29, 2012, the Company issued an aggregate of 361,200 shares of Common Stock to the selling principal of Antifreeze Recycling, Inc., a South Dakota corporation (“ARI”), pursuant to an Asset Purchase Agreement, dated October 9, 2012, as amended (the “ARI Agreement”), by and among the Company, ARI, the selling principal of ARI (the “ARI Selling Principal”), and GlyEco Acquisition Corp #6, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub #6”), in consideration for all of the glycol-related assets of ARI. On October 29, 2012, the Company issued an aggregate of 275,000 shares of Common Stock to the selling principal of Renew Resources, LLC, a South Carolina limited liability company (“Renew Resources”), pursuant to an Asset Purchase Agreement, dated October 9, 2012, as amended (the “Renew Resources Agreement”), by and among the Company, Renew Resources, the selling principal of Renew Resources (the “Renew Resources Selling Principal”), and GlyEco Acquisition Corp #5, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub #5”), in consideration for all of the glycol-related assets of Renew Resources. On December 10, 2012, the Company issued an aggregate of 2,190,000 shares of Common Stock to eleven investors at a price of $0.50 per share. F-14 Table of Contents GLYECO, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2012 and 2011 On December 10, 2012, the Company issued an aggregate of 3,000,000 shares of Common Stock to the sole shareholder of Full Circle Manufacturing Group, Inc., a New Jersey corporation (“Full Circle”), pursuant to a transaction (the “Full Circle Transaction”) by and among the Company, GlyEco Acquisition Corp. #4, an Arizona corporation and wholly-owned subsidiary of the Company (“Acquisition Sub #4”), Full Circle, and Joseph A. Ioia, sole shareholder of Full Circle (“Mr. Ioia”), in consideration for the worldwide right, title, and interest in the exclusive glycol remanufacturing process used by Full Circle and in exchange for the production of remanufactured glycol by Full Circle for the exclusive benefit of Acquisition Sub #4. Share-Based Compensation As of December 31, 2012 the Company had 6,240,000 common shares reserved for future issuance under the Company’s stock plans. NOTE10 – Options and Warrants The following are details related to options issued by the Company: Weighted Options for Average Shares Exercise Price Outstanding as of December 31, 2010 $ Granted Exercised - - Forfeited - - Cancelled Expired - - Outstanding as of December 31, 2011 $ Weighted Average fair value price granted during 2011 $ Outstanding as of December 31, 2011 $ Granted Exercised Forfeited - - Cancelled - - Expired - - Outstanding as of December 31, 2012 $ Weighted Average fair value price granted during 2012 $ F-15 Table of Contents GLYECO, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2012 and 2011 The following are details related to warrants issued by the Company: Weighted Warrants for Average Shares Exercise Price Outstanding as of December 31, 2010 $ Granted Exercised Forfeited - - Cancelled Expired - - Outstanding as of December 31, 2011 $ Weighted Average fair value price granted during 2011 $ Outstanding as of December 31, 2011 $ Granted Exercised Forfeited - - Cancelled Expired - - Outstanding as of December 31, 2012 $ Weighted Average fair value price granted during 2012 $ Fair Value Assumptions Share-based compensation cost is measured based on the closing fair market value of the Company’s common stock on the date of grant. Share-based compensation cost for stock options is estimated at the grant date and offering date, respectively, based on the fair-value as calculated by the Black-Scholes Merton (“BSM”) option-pricing model. The BSM option-pricing model incorporates various assumptions including expected volatility, expected life and interest rates.The expected volatility is based on the historical volatility of the Company’s common stock over the most recent period commensurate with the estimated expected life of the Company’s stock options and other relevant factors including implied volatility in market traded options on the Company’s common stock. The Company bases its expected life assumption on its historical experience and on the terms and conditions of the stock awards it grants to employees and consultants. The Company recognizes share-based compensation cost as expense on a straight-line basis over the requisite service period. During the year ended, December 31, 2012 the Company incurred stock compensation expense of $124,660. A summary of the status of the warrants and options granted under various agreements follows: For the Year Ended December 31, 2011: Warrants and Options Outstanding Warrants and Options Exercisable Range of Exercise Price Number Outstanding Weighted Average Remaining Contractual Life (years) Range of Exercise Price Number Exercisable Weighted Average Exercise Price $ F-16 Table of Contents GLYECO, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2012 and 2011 For the Year Ended December 31, 2012: Warrants and Options Outstanding Warrants and Options Exercisable Range of Exercise Price Number Outstanding Weighted Average Remaining Contractual Life (years) Range of Exercise Price Number Exercisable Weighted Average Exercise Price $ Third Amended and Restated 2007 Stock Incentive Plan The Company assumed the Third Amended and Restated 2007 Stock Incentive Plan (the “2007 Stock Plan”) from Global Recycling Technologies, Ltd., a Delaware corporation (“Global Recycling”), upon the consummation of a reverse triangular merger between the Company, Global Recycling, and GRT Acquisition, Inc., a Nevada corporation, on November 28, 2011. There are an aggregate of 6,742,606 shares of our Common Stock reserved for issuance upon exercise of options granted under the 2007 Stock Plan to employees, directors, proposed employees and directors, advisors, independent contractors (and their employees and agents), and other persons who provide valuable services to the Company (collectively, “Eligible Persons”).As of December 31, 2012, we have issued options to purchase an aggregate of 6,647,606 shares of our Common Stock originally reserved under the 2007 Stock Plan. There remain 95,000 shares of Common Stock available for issuance under this plan. Under the 2007 Stock Plan, Eligible Persons may be granted: (a) stock options (“Options”), which may be designated as Non-Qualified Stock Options (“NQSOs”) or Incentive Stock Options (“ISOs”); (b) stock appreciation rights (“SARs”); (c) restricted stock awards (“Restricted Stock”); (d) performance share awards (“Performance Awards”); or (e) other forms of stock-based incentive awards. The 2007 Stock Plan will remain in full force and effect through May 30, 2017, unless earlier terminated by our Board of Directors.After the 2007 Stock Plan is terminated, no future awards may be granted under the 2007 Stock Plan, but awards previously granted will remain outstanding in accordance with their applicable terms and conditions. 2012 Equity Incentive Plan On February 23, 2012, subject to stockholder approval, the Company’s Board of Directors approved of the Company’s 2012 Equity Incentive Plan (the “2012 Plan”). By written consent in lieu of a meeting, dated March 14, 2012, Stockholders of the Company owning an aggregate of 14,398,402 shares of Common Stock (representing approximately 66.1% of the then 23,551,991 outstanding shares of Common Stock) approved and adopted the 2012 Plan.Also by written consent in lieu of a meeting, dated July 27, 2012, Stockholders of the Company owning an aggregate of 12,676,202 shares of Common Stock (representing approximately 51.8% of the then 24,451,991 outstanding shares of Common Stock) approved an amendment to the 2012 Plan to increase the number of shares reserved for issuance under the 2012 Plan by 3,000,000 shares. There are an aggregate of 6,500,000 shares of our Common Stock reserved for issuance upon exercise of awards granted under the 2012 Plan to employees, directors, proposed employees and directors, advisors, independent contractors (and their employees and agents), and other persons who provide valuable services to our Company. As of December 31, 2012, we have issued options to purchase an aggregate of 355,000 shares of our Common Stock originally reserved under the 2012 Plan. There remain 6,145,000 shares of Common Stock available for issuance under this plan. F-17 Table of Contents GLYECO, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2012 and 2011 The 2012 Plan includes a variety of forms of awards, including (a) ISOs (b) NQSOs (c) SARs (d) Restricted Stock, (e) Performance Awards, and (e) other forms of stock-based incentive awards to allow the Company to adapt its incentive compensation program to meet its needs. The 2012 Plan will terminate on February 23, 2022, unless sooner terminated by our Board of Directors. After the 2012 Plan is terminated, no future awards may be granted under the 2012 Plan, but awards previously granted will remain outstanding in accordance with their applicable terms and conditions and the 2012 Plan’s terms and conditions. NOTE11 – Related Party Transactions John Lorenz - CEO The Chief Executive Officer, Mr. John Lorenz, is the sole owner of a corporation, Barcid Investment Group, that was paid for management consulting services provided to the Company by Mr. Lorenz.As of February 1, 2012, Mr. Lorenz changed his status from a consultant and became an employee of the Company. Beginning balance as of January 1, $ Fees earned Fees paid (72,500 ) (87,000 ) Ending balance as of December 31, $ Janet Carnell Lorenz – Senior Vice President of Marketing and Investor Relations The Senior Vice President of Marketing and Investor Relations, Mrs. Janet Carnell Lorenz, who is the wife of Mr. Lorenz, is the sole owner of a corporation, CyberSecurity , Inc., that was paid for marketing consulting services provided to the Company by Mrs. Lorenz. Beginning balance as of January 1, $ Fees earned Fees paid (118,000 ) (71,500 ) Ending balance as of December 31, $
